Exhibit 10.1





--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 24, 2018


by and among


REALTY INCOME CORPORATION,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5.,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
______________________________________________________


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
RBC CAPITAL MARKETS,
REGIONS CAPITAL MARKETS,
and
JPMORGAN CHASE BANK, N.A,
as Joint Lead
Arrangers
and
Joint Bookrunners for
the Revolving Loan,


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
and
RBC CAPITAL MARKETS,
as Joint Lead
Arrangers
and
Joint Bookrunners for the
Tranche A Term Loan,


WELLS FARGO SECURITIES, LLC,
REGIONS CAPITAL MARKETS,
U.S. BANK NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
BRANCH BANKING AND TRUST COMPANY,
and
THE BANK OF NEW YORK MELLON
as Joint Lead
Arrangers for the
Tranche B Term Loan,


BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA,
JPMORGAN CHASE BANK, N.A,
and
REGIONS BANK,
as Syndication
Agents for the
Revolving Loan,


BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA,
and
REGIONS BANK,
as Syndication
Agents for the
Tranche A Term Loan,


REGIONS CAPITAL MARKETS,
U.S. BANK NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
BRANCH BANKING AND TRUST COMPANY,
and
THE BANK OF NEW YORK MELLON,
as Syndication
Agents for the
Tranche B Term Loan
BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
GOLDMAN SACHS BANK USA,
MIZUHO BANK, LTD.,
and
U.S. BANK NATIONAL ASSOCIATION
as Documentation
Agents for the
Revolving Loan,
JPMORGAN CHASE BANK, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation
Agents for the
Tranche A Term Loan,








--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article I. Definitions
2
Section 1.1. Definitions.
2
Section 1.2. General; References to Pacific Time.
33
Section 1.3. Rates.
34
Article II. Credit Facility
34
Section 2.1. Revolving Loans.
34
Section 2.2. Term Loans.
36
Section 2.3. Bid Rate Loans.
37
Section 2.4. Letters of Credit.
40
Section 2.5. Swingline Loans.
45
Section 2.6. Rates and Payment of Interest on Loans.
48
Section 2.7. Number of Interest Periods.
49
Section 2.8. Repayment of Loans.
49
Section 2.9. Prepayments.
49
Section 2.10. Continuation.
50
Section 2.11. Conversion.
50
Section 2.12. Notes.
51
Section 2.13. Voluntary Reductions of the Commitments.
51
Section 2.14. Extension of Revolving Termination Date.
52
Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
52
Section 2.16. Amount Limitations.
53
Section 2.17. Increase in Revolving Commitments.
53
Section 2.18. Funds Transfer Disbursements.
54
Article III. Payments, Fees and Other General Provisions
54
Section 3.1. Payments.
54
Section 3.2. Pro Rata Treatment.
55
Section 3.3. Sharing of Payments, Etc.
56
Section 3.4. Several Obligations.
56
Section 3.5. Fees.
57
Section 3.6. Computations.
58
Section 3.7. Usury.
58
Section 3.8. Statements of Account; Bill Lead Date Request.
58
Section 3.9. Defaulting Lenders.
59
Section 3.10. Taxes.
62
Article IV. Eligibility of Properties
66
Section 4.1. Eligibility of Properties.
66
Section 4.2. Termination of Designation as Unencumbered Asset.
67



- i -



--------------------------------------------------------------------------------





Article V. Yield Protection, Etc.
67
Section 5.1. Additional Costs; Capital Adequacy.
67
Section 5.2. Changed Circumstances.
69
Section 5.3. Illegality.
70
Section 5.4. Compensation.
70
Section 5.5. Treatment of Affected Loans.
71
Section 5.6. Affected Lenders.
72
Section 5.7. Change of Lending Office.
73
Section 5.8. Assumptions Concerning Funding of LIBOR Loans and LIBOR Margin
Loans.
73
Article VI. Conditions Precedent
73
Section 6.1. Initial Conditions Precedent.
73
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.
75
Article VII. Representations and Warranties
76
Section 7.1. Representations and Warranties.
76
Section 7.2. Survival of Representations and Warranties, Etc.
82
Article VIII. Affirmative Covenants
83
Section 8.1. Preservation of Existence and Similar Matters.
83
Section 8.2. Compliance with Applicable Law.
83
Section 8.3. Maintenance of Property.
83
Section 8.4. Conduct of Business.
83
Section 8.5. Insurance.
83
Section 8.6. Payment of Taxes and Claims.
84
Section 8.7. Books and Records; Inspections.
84
Section 8.8. Use of Proceeds.
84
Section 8.9. Environmental Matters.
85
Section 8.10. Further Assurances.
85
Section 8.11. [Reserved].
85
Section 8.12. REIT Status.
85
Section 8.13. Exchange Listing.
85
Section 8.14. Guarantors.
86
Article IX. Information
87
Section 9.1. Quarterly Financial Statements.
87
Section 9.2. Year‑End Statements.
87
Section 9.3. Compliance Certificate.
87
Section 9.4. Other Information.
87
Section 9.5. Electronic Delivery of Certain Information.
89
Section 9.6. Public/Private Information.
90
Section 9.7. USA Patriot Act Notice; Compliance.
90



- ii -



--------------------------------------------------------------------------------





Section 9.8. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.
91
Article X. Negative Covenants
91
Section 10.1. Financial Covenants.
91
Section 10.2. Negative Pledge.
93
Section 10.3. Restrictions on Intercompany Transfers.
93
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
93
Section 10.5. Plans.
95
Section 10.6. Fiscal Year.
95
Section 10.7. Modifications of Organizational Documents and Material Contracts.
95
Section 10.8. Transactions with Affiliates.
95
Section 10.9. Derivatives Contracts.
96
Article XI. Default
96
Section 11.1. Events of Default.
96
Section 11.2. Remedies Upon Event of Default.
99
Section 11.3. [Reserved].
100
Section 11.4. Marshaling; Payments Set Aside.
100
Section 11.5. Allocation of Proceeds.
101
Section 11.6. Letter of Credit Collateral Account.
102
Section 11.7. Performance by Administrative Agent.
103
Section 11.8. Rights Cumulative.
103
Article XII. The Administrative Agent
104
Section 12.1. Appointment and Authorization.
104
Section 12.2. Administrative Agent’s Reliance.
105
Section 12.3. Notice of Events of Default.
105
Section 12.4. Administrative Agent as Lender.
105
Section 12.5. Approvals of Lenders.
106
Section 12.6. Indemnification of Administrative Agent.
106
Section 12.7. Lender Credit Decision, Etc.
107
Section 12.8. Successor Administrative Agent.
108
Section 12.9. Titled Agents.
109
Article XIII. Miscellaneous
109
Section 13.1. Notices.
109
Section 13.2. Expenses.
112
Section 13.3. Setoff.
113
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.
113
Section 13.5. Successors and Assigns.
114
Section 13.6. Amendments and Waivers.
119
Section 13.7. Nonliability of Administrative Agent and Lenders.
122
Section 13.8. Confidentiality.
122



- iii -



--------------------------------------------------------------------------------





Section 13.9. Indemnification.
123
Section 13.10. Termination; Survival.
124
Section 13.11. Severability of Provisions.
125
Section 13.12. GOVERNING LAW.
125
Section 13.13. Counterparts.
125
Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries.
125
Section 13.15. Independence of Covenants.
125
Section 13.16. Limitation of Liability.
125
Section 13.17. Entire Agreement.
126
Section 13.18. Construction.
126
Section 13.19. Headings.
126
Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.
126
Section 13.21. Effect of Amendment and Restatement.
127





SCHEDULE I    Commitments and Outstanding Loans
SCHEDULE 1.1.(A)
Existing Letters of Credit

SCHEDULE 1.1.(B)
List of Loan Parties

SCHEDULE 4.1.
Initial Unencumbered Assets

SCHEDULE 7.1.(b)
Ownership Structure

SCHEDULE 7.1.(f)
Properties

SCHEDULE 7.1.(g)
Indebtedness and Guaranties

SCHEDULE 7.1.(h)
Material Contracts

SCHEDULE 7.1.(i)
Litigation

SCHEDULE 7.1.(r)
Affiliate Transactions



EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Bid Rate Note

EXHIBIT C
Form of Designation Agreement

EXHIBIT D
Form of Disbursement Instruction Agreement

EXHIBIT E
Form of Guaranty

EXHIBIT F
Form of Notice of Continuation

EXHIBIT G
Form of Notice of Conversion

EXHIBIT H
Form of Notice of Revolving Borrowing

EXHIBIT I
Form of Notice of Swingline Borrowing

EXHIBIT J
Form of Notice of Term Loan Borrowing

EXHIBIT K
Form of Revolving Note

EXHIBIT L
Form of Swingline Note

EXHIBIT M
Form of Tranche A Term Loan Note

EXHIBIT N
Form of Tranche B Term Loan Note

EXHIBIT O
Form of Unencumbered Asset Certificate

EXHIBIT P
Form of Bid Rate Quote Request

EXHIBIT Q
Form of Bid Rate Quote

EXHIBIT R
Form of Bid Rate Quote Acceptance

EXHIBIT S
Forms of U.S. Tax Compliance Certificates



- iv -



--------------------------------------------------------------------------------





EXHIBIT T
Form of Compliance Certificate

EXHIBIT U
Form of Closing Certificate








THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 24, 2018 by and among REALTY INCOME CORPORATION, a corporation formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with WELLS
FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), RBC CAPITAL
MARKETS, REGIONS CAPITAL MARKETS and JPMORGAN CHASE BANK, N.A, as Joint Lead
Arrangers and Joint Bookrunners for the Revolving Loan (in such capacities, the
“Revolving Loan Lead Arrangers”), BANK OF AMERICA, N.A., ROYAL BANK OF CANADA,
REGIONS BANK and JPMORGAN CHASE BANK, N.A, as Syndication Agents for the
Revolving Loan (in such capacities, the “Revolving Loan Syndication Agents”),
BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS BANK USA,
MIZUHO BANK, LTD., and U.S. BANK NATIONAL ASSOCIATION as Documentation Agents
for the Revolving Loan (in such capacity, the “Revolving Loan Documentation
Agents”), WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED, and RBC CAPITAL MARKETS, as Joint Lead Arrangers and Joint
Bookrunners for the Tranche A Term Loan (in such capacities, the “Tranche A Term
Loan Lead Arrangers”), BANK OF AMERICA, N.A., ROYAL BANK OF CANADA, and REGIONS
BANK, as Syndication Agents for the Tranche A Term Loan (in such capacity, the
“Tranche A Term Loan Syndication Agents”), JPMORGAN CHASE BANK, N.A. and U.S.
BANK NATIONAL ASSOCIATION, as Documentation Agents for the Tranche A Term Loan
(in such capacity, the “Tranche A Term Loan Documentation Agents”; and together
with the Revolving Loan Documentation Agents, the “Documentation Agents”), WELLS
FARGO SECURITIES, LLC, REGIONS CAPITAL MARKETS, U.S. BANK NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC, BRANCH BANKING AND TRUST COMPANY and THE BANK OF NEW
YORK MELLON as Joint Lead Arrangers and Joint Bookrunners for the Tranche B Term
Loan (in in such capacities, the “Tranche B Term Loan Lead Arrangers”; and
together with the Revolving Loan Lead Arrangers and the Tranche A Term Loan Lead
Arrangers, the “Lead Arrangers”), REGIONS CAPITAL MARKETS, U.S. BANK NATIONAL
ASSOCIATION, PNC CAPITAL MARKETS LLC, BRANCH BANKING AND TRUST COMPANY and THE
BANK OF NEW YORK MELLON as Syndication Agents for the Tranche B Term Loan (in
such capacity, the “Tranche B Term Loan Syndication Agents”; and together with
the Revolving Loan Syndication Agents and the Tranche A Term Loan Syndication
Agents, the “Syndication Agents”).


WHEREAS, the Borrower, certain of the Lenders and other lenders party thereto
(collectively, the “Existing Lenders”), the Administrative Agent and certain
other parties have entered into that certain Credit Agreement dated as of June
30, 2015 (as amended, restated, supplemented or otherwise modified and as in
effect immediately prior to the date hereof, the “Existing Credit Agreement”);
and


WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to amend and restate the Existing Credit Agreement to, among
other things, make available to the Borrower (a) a revolving credit facility in
the initial amount of $3,000,000,000, which will include a $300,000,000
swingline subfacility, a $60,000,000 letter of credit subfacility, and a
competitive bid loan subfacility, (b) an existing $250,000,000 term loan
facility and (c) a new $250,000,000 term loan facility, in each case, on the
terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.(b).


“Adjusted Funds From Operations” means, with respect to a Person for any period,
(a) Funds From Operations of such Person for such period, plus (b) non-cash
deferred note financing costs and stock compensation costs of such Person for
such period, plus (c) loss (or minus gain) on the mark-to-market of derivatives
instruments, minus (d) capital expenditures paid in cash by such Person during
such period. Adjusted Funds From Operations shall exclude straight-line rent and
market rent leveling adjustments required by GAAP.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.


“Anti-Money Laundering Laws” means all laws, statutes, regulations or obligatory
government orders, decrees, ordinances or rules applicable to the Borrower, its
Subsidiaries or Affiliates related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.


“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Credit Rating then
falls. As of the Agreement Date, the Applicable Margins are determined based on
Level 2. Any change in the Borrower’s Credit Rating which would cause the
Applicable Margins to be determined based on a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
in accordance with Section 9.4.(p) that the Borrower’s Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent shall give
the Borrower notice of its awareness of such change (provided that failure to
give such notice shall not limit the effectiveness of any adjustment of the
applicable Level by the Administrative Agent in accordance with this definition)
and may, in its sole discretion, adjust the Level effective as of the first day
of the first calendar month following the date the Administrative Agent becomes
aware that the Credit Rating has changed. During any period for which the
Borrower has received three Credit Ratings which are not equivalent, the
Applicable Margins shall be determined by (a) the highest Credit Rating if they
differ by only one Level and (b) the average of the two highest Credit Ratings
if they differ by two or more Levels (unless the average is not a recognized
Level, in which case the Applicable Margins will be based on the Level
corresponding to the second highest Credit Rating). During any period for which
the Borrower has received only two Credit Ratings and such Credit Ratings are
not equivalent, the Applicable Margins shall be determined by (i) the highest
Credit Rating if they differ by only one Level and (ii) the average of the two
Credit Ratings if they differ by two or more Levels (unless the average is not a
recognized Level, in which case the Applicable Margins shall be based on the
Credit Rating one Level below the Level corresponding to the higher Credit
Rating). During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, the Applicable Margins shall be determined based on
such Credit Rating so long as such Credit Rating is from either S&P or Moody’s.
During any period that the Borrower has (x) not received a Credit Rating from
any Rating Agency or (x) received a Credit Rating from only one Rating Agency
that is neither S&P or Moody’s, the Applicable Margins shall be determined based
on Level 6. The provisions of this definition shall be subject to Section
2.6.(c).




Level


Credit Rating
Applicable Margin for Revolving Loans that are LIBOR Loans


Applicable Margin for Revolving Loans that are Base Rate Loans


Applicable Margin for Tranche A Term Loans that are LIBOR Loans


Applicable Margin for Tranche A Term Loans that are Base Rate Loans


Applicable Margin for Tranche B Term Loans that are LIBOR Loans


Applicable Margin for Tranche B Term Loans that are Base Rate Loans


1
A/A2 (or higher)
0.750%
0.000%
0.900%
0.000%
0.800%
0.000%
2
A-/A3
0.775%
0.000%
0.900%
0.000%
0.850%
0.000%
3
BBB+/Baa1
0.825%
0.000%
0.950%
0.000%
0.900%
0.000%
4
BBB/Baa2
0.900%
0.000%
1.100%
0.100%
1.000%
0.000%
5
BBB-/Baa3
1.100%
0.100%
1.350%
0.350%
1.250%
0.250%
6
BB+/Ba1 (or lower or unrated)
1.450%
0.450%
1.750%
0.750%
1.650%
0.650%



“Applicable Revolving Facility Fee” means the percentage rate set forth in the
table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:


Level
Applicable Revolving Facility Fee


1
0.100%
2
0.125%
3
0.150%
4
0.200%
5
0.250%
6
0.300%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Revolving Facility Fee. The provisions of this definition shall be subject to
Section 2.6.(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Multiemployer Plan and which is
maintained or otherwise contributed to by the Borrower or any Subsidiary.


“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to a Lender.


“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.


“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).


“Bill Lead Date” has the meaning given that term in Section 3.8.(b).


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6.(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.


“Capitalization Rate” means 6.90%.


“Capitalized Lease Obligations” means obligations under a lease (or other
similar arrangement conveying the right to use property) to pay rent or other
similar amounts that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their reasonable discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) time deposits, certificates of deposit or
bankers’ acceptances with maturities of not more than one year from the date
acquired issued by any Lender (or bank holding company owning any Lender) or any
other United States federal or state chartered commercial bank, or a commercial
bank organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Lender (or bank holding
company owning any Lender) or any other Person incorporated under the laws of
the United States of America or any State thereof and rated at least A‑2 or the
equivalent thereof by S&P or at least P‑2 or the equivalent thereof by Moody’s,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds which have net assets of at least
$500,000,000 and whose assets consist primarily of securities and other
obligations of the type described in clauses (a) through (d) above.


“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Tranche B Term Loan Commitment, (b) when
used with respect to a Loan, refers to whether such Loan is a Revolving Loan, a
Tranche A Term Loan or a Tranche B Term Loan and (c) when used with respect to a
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.


“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Tranche B Term Loan Commitment, as the context may require.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit or the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to each series of
rated senior unsecured long term indebtedness of the Borrower.


“Crest Net Subsidiaries” means Subsidiaries of Crest Net Lease, Inc. that are
Deemed Taxable REIT Subsidiaries.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Deemed Taxable REIT Subsidiary” has the meaning given that term in the
definition of the term “Taxable REIT Subsidiary”.


“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lender and each
Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).


“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 13.5.(g) and (c) is not otherwise a
Lender.


“Designating Lender” has the meaning given that term in Section 13.5.(g).


“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Administrative Agent, substantially
in the form of Exhibit C or such other form as may be agreed to by such Lender,
such Designated Lender and the Administrative Agent.


“Development Property” means a Property currently under development (i) upon
which a certificate of occupancy has not been obtained in accordance with
Applicable Law and local building and zoning ordinances and (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been substantially completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence to be (but not yet) acquired by the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit D to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary, unusual or nonrecurring items, including without limitation,
gains and losses from the sale of Properties (but not from the sale of
Properties by any Taxable REIT Subsidiary); (v) gains and losses resulting from
currency exchange effects and hedging arrangements; (vi) non-cash stock
compensation costs of such Person for such period, and (vii) equity in net
income (loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to
remove any impact from amortization of above and below market rent intangibles
pursuant to FASB ASC 805. For purposes of this definition, nonrecurring items
shall be deemed to include, but shall not be limited to, (w) gains and losses on
early extinguishment of Indebtedness, (x)  severance and other restructuring
charges, (y) transaction costs of acquisitions, dispositions, capital markets
offerings, debt financings and amendments thereto not permitted to be
capitalized pursuant to GAAP and (z) non-cash impairment charges.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).


“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a) a remaining term (including any
unexercised extension options exercisable at the sole option of the ground
lessee) of 30 years or more from the Agreement Date; (b) the right of the lessee
to mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor; (c) a customary obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonably acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease (provided that a provision that if a consent of such ground lessor is
required, such consent is subject to either an express reasonableness standard
or an objective financial standard for the transferee that is reasonably
satisfactory to the Administrative Agent shall be deemed acceptable); and (e)
clearly determinable rental payment terms.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA that results in the imposition of liability under Section 4063 of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings by the PBGC to terminate
a Plan or Multiemployer Plan; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability on any member of the ERISA
Group under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of
the ERISA Group of any notice or the receipt by any Multiemployer Plan from any
member of the ERISA Group of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is reasonably
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i)  the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien upon any
member of the ERISA Group in favor of the PBGC under Title IV of ERISA; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) that either (i) holds title to
assets that are or are to become collateral for any Secured Indebtedness of such
Subsidiary or (ii) owns Equity Interests of one or more Excluded Subsidiaries
but has no assets other than such Equity Interests and other assets of nominal
value (including cash) incidental thereto, and (b) that is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of (or pursuant to the terms of) such Secured Indebtedness. In no
event shall the Borrower be considered to be an Excluded Subsidiary.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.) or (ii) such Recipient
(if such Recipient is a Lender) changes its lending office, except in each case
to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.


“Existing Letters of Credit” means each of the letters of credit identified on
Schedule 1.1.(A), if any.


“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Fee Letter” means that certain fee letter dated as of October 8, 2018, by and
among the Borrower, the Lead Arrangers, Wells Fargo and the other parties
thereto.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letter or under any other Loan Document.


“Fitch” means Fitch, Inc., and its successors.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all dividends paid or accrued by such Person on any Preferred Stock during
such period but excluding redemption payments or repurchases or charges in
connection with the final redemption or repurchase in whole of any Preferred
Stock, plus (d) the Reserve for Replacements for such Person’s Properties. The
Borrower’s Ownership Share of the Fixed Charges of its Unconsolidated Affiliates
will be included when determining the Fixed Charges of the Borrower.


“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.


“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means net income available to common stockholders
(computed in accordance with GAAP), plus depreciation, amortization and
impairments, but excluding gains on the sale of investment properties from
“continuing operations” and “discontinued operations” (as indicated on the
consolidated statements of income (and accompanying notes) of the Borrower) (it
being agreed that gains or losses on sales by Crest Net Lease, Inc., the Crest
Net Subsidiaries and any Taxable REIT Subsidiary are not extraordinary or
non-recurring and should be included in Funds From Operations) and after
adjustments for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis. Funds From Operations shall be
calculated consistent with the National Association of Real Estate Investments
Trusts, Inc. (“NAREIT”) as of the Agreement Date, but without giving effect to
any supplements, amendments or other modifications promulgated after the
Agreement Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), or any arbitrator with
authority to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) (i) the aggregate Net Operating Income for all Properties (other than
Development Properties and land held for development) owned by the Borrower or
any of its Subsidiaries for the entire period of four consecutive fiscal
quarters of the Borrower most recently ended divided by (ii) the Capitalization
Rate, plus (b) all cash, Cash Equivalents (excluding tenant deposits and other
cash and Cash Equivalents the disposition of which is restricted but including
(x) fully refundable earnest money deposits associated with potential
acquisitions and (y) Unrestricted 1031 Cash) and marketable securities of the
Borrower and its Subsidiaries at such time, plus (c) the current GAAP book value
of all Development Properties and all land held for development, plus (d)  the
purchase price paid by the Borrower or any Subsidiary (less any amounts paid to
the Borrower or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property (other than a Development Property) acquired by
the Borrower or such Subsidiary during the immediately preceding period of four
consecutive fiscal quarters of the Borrower most recently ended, plus (e) the
GAAP book value of all Mortgage Receivables, plus (f) contractual purchase price
of Properties of the Borrower and its Subsidiaries subject to purchase
obligations, repurchase obligations, forward commitments and unfunded
obligations to the extent such obligations and commitments are included in
determinations of Total Liabilities, plus (g) the GAAP book value (exclusive of
accumulated depreciation) of the corporate headquarters of the Borrower located
at 11975/11995 El Camino Real, San Diego, California 92130 so long as the
Borrower or a Subsidiary thereof owns such Property. The Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (b)) will be included in the
calculation of Gross Asset Value consistent with the above described treatment
for wholly owned assets. To the extent that more than (x) 30.0% of the Gross
Asset Value would be attributable to Unimproved Land, Equity Interests in
Persons that are not Subsidiaries and Mortgage Receivables, such excess shall be
excluded and (y) 15.0% of Gross Asset Value would be attributable to Development
Properties of the Borrower and its Subsidiaries, such excess shall be excluded.
For purposes of this definition, if a Property to be included in the
determination of Gross Asset Value under the immediately preceding clause (a)
has not generated Net Operating Income for the entire period of four consecutive
fiscal quarters of the Borrower most recently ended because the Property ceased
to be a Development Property during such period, then the Net Operating Income
for such Property shall be annualized for such period in a manner acceptable to
the Administrative Agent.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or Section 8.14. and
substantially in the form of Exhibit E.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than (A) trade debt incurred in the ordinary course of business and (B) any
earnout obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP (excluding disclosure on the notes
and footnotes thereto) and if not paid after becoming due and payable), whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off‑Balance Sheet Obligations of such
Person; (f) net obligations under any Derivative Contract in an amount equal to
the Derivatives Termination Value thereof (but, for the avoidance of doubt,
Indebtedness of the Borrower shall not include any agreement, commitment or
arrangement for the sale of Equity Interests issued by the Borrower at a future
date that could be discharged solely by (A) delivery of the Borrower’s Equity
Interests (other than Mandatorily Redeemable Stock), or, (B) solely at the
Borrower’s option made at any time, payment of the net cash value of such Equity
Interests at the time, irrespective of the form or duration of such agreement,
commitment or arrangement; provided, however, that during the period of time, if
any, following an election by the Borrower to pay the net cash value of such
Equity Interest and prior to payment of such net cash value, the obligation to
pay such net cash value shall be included as “Indebtedness” hereunder (it being
understood and agreed that the amount of such Indebtedness shall be calculated
based on the closing price of the Borrower’s Equity Interests on the date of
such election, irrespective of the market price of the Borrower’s Equity
Interests at any time following such election, including at the time of
payment)); (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (h) all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
exceptions to non-recourse liability described in the definition of “Nonrecourse
Indebtedness”) or (ii) is secured by a Lien on any property of such Person
(valued in the case of this clause (ii) at the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) if such Indebtedness is non-recourse,
the fair market value of the property encumbered thereby as determined by such
Person in good faith). All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 7.1.(s).


“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense and interest expense attributable to Capitalized
Lease Obligations) of such Person and in any event shall include all letter of
credit fees and all interest expense with respect to any Indebtedness in respect
of which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance Guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a) such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person; provided, that Interest Expense shall
not include (i) capitalized interest funded from a construction loan interest
reserve account held by another lender and not included in the calculation of
cash for balance sheet reporting purposes, (ii) commitment or arrangement fees,
(iii) premiums or penalties (including, without limitation, any make-whole
payments associated with the early repayment, redemption or defeasance of
Indebtedness) or (iv) upfront and one-time financing fees, including
amortization of original issue discount.


“Interest Period” means:


(a)    with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Revolving Borrowing,
Notice of Term Loan Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and


(b)    with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on the numerically corresponding day (or,
if there is no numerically corresponding day, on the last Business Day) in the
first, second, third or sixth calendar month thereafter, as the Borrower may
select as provided in a Bid Rate Quote Request.


Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but determined net of all payments constituting returns of invested capital
received in respect of such Investment and, in the case of a guaranty or similar
obligation, such Investment will be reduced to the extent the exposure under
such guaranty or similar obligation is reduced.


“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P or
Fitch, or Baa3 or higher by Moody’s.


“IRS” means the Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means each of Wells Fargo, Bank of America, N.A., Royal Bank of
Canada, Regions Bank and JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit pursuant to Section 2.4.


“L/C Commitment Amount” has the meaning given to that term in Section 2.4.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 13.5.(d), have only the rights (including the rights given to
a Lender contained in Sections 13.2. and 13.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.


“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 12.2., any other holder from time to time
of any of any Obligations and, in each case, their respective successors and
permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.4.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, (i) a Revolving
Lender (other than a Lender in its capacity as an Issuing Bank of a Letter of
Credit) shall be deemed to hold a Letter of Credit Liability in an amount equal
to its participation interest under Section 2.4. in such Letter of Credit, and
the Lender that is the Issuing Bank of such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
such Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank of such Letter of
Credit) of their participation interests under such Section and (ii) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 5.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service reasonably approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. Notwithstanding the foregoing, (x) in no event
shall LIBOR (including, without limitation, any Replacement Rate with respect
thereto) be less than zero and (y) unless otherwise specified in any amendment
to this Agreement entered into in accordance with Section 5.2.(b), in the event
that a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.


“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.


“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 8:00 a.m. Pacific time on such day (rather than 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period as
otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; and (b) any arrangement, express or implied, under which any property
of such Person is transferred, sequestered or otherwise identified for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of such Person.


“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan,
as the context may require.


“Loan Document” means this Agreement, each Note, the Guaranty (if in effect),
each Letter of Credit Document, the Fee Letter and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than any Specified
Derivatives Contract).


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1.(B) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date for any Class of Loans.


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the value of the assets acquired exceed $1,500,000,000.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, or (d) the rights and remedies, taken as a whole, of the Lenders, the
Issuing Banks and the Administrative Agent under any of the Loan Documents.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or any Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that any provision of
a document, instrument or an agreement that either (a) conditions a Person’s
ability to encumber its assets upon the maintenance of one or more specified
ratios or financial tests (including any financial ratio such as a maximum ratio
of unsecured debt to unencumbered assets) that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets or (b) requires the grant of a
Lien to secure Unsecured Indebtedness if a Lien is granted to secure the
Obligations or other Unsecured Indebtedness of such Person, shall not constitute
a “Negative Pledge”.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum (without duplication) of (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued by the Borrower and
its Subsidiaries and related to the ownership, operation or maintenance of such
Property (other than those expenses normally covered by a management fee),
including but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
depreciation and general overhead expenses of the Borrower and its Subsidiaries)
minus (c) the Reserve for Replacements for such Property for such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in an
amount equal to 1% of the gross revenues for such Property for such period, all
as determined in accordance with GAAP.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders (or all Lenders of a Class or all affected Lenders of a Class) in
accordance with the terms of Section 13.6. and (b) has been approved by the
Requisite Lenders and, in the case of amendments that require the approval of
all or all affected Lenders of a particular Class, Requisite Class Lenders of
such Class.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
and (b) if such Person is a Single Asset Entity, any Indebtedness for borrowed
money of such Person.


“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note,
as the context may require.


“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent and the Swingline Lender pursuant to Section 2.5.(b)
evidencing the Borrower’s request for a Swingline Loan.


“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(c) evidencing the Borrower’s
request for a borrowing of Term Loans.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of the Borrower, liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Borrower is required to file with the SEC.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 13.5.(d).


“Participant Register” has the meaning given that term in Section 13.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any Unencumbered Asset owned by a
Person, (a) Liens securing taxes, assessments and other charges or levies
imposed by any Governmental Authority (excluding any Lien imposed pursuant to
any of the provisions of ERISA or pursuant to any Environmental Laws) or
property owner association or similar entity or the claims of materialmen,
mechanics, carriers, warehousemen, repairmen or landlords for labor, materials,
supplies or rentals incurred in the ordinary course of business, which are not
at the time delinquent or required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or other social security or other
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
covenants, conditions, zoning restrictions, easements, encroachments,
variations, rights of way and rights or restrictions on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases and the rights of managers or operators with respect
to real or personal property made in the ordinary course of business, in each
case, not interfering with the ordinary conduct of business of such Person;
(e) Liens in favor of the Administrative Agent for the benefit of the Lenders;
(f) Liens in favor of the Borrower or a Guarantor; (g) any option, contract or
other agreement to sell an asset provided such sale is otherwise permitted by
this Agreement; and (h) with respect to any Property, any attachment or judgment
Lien on such Property arising from a judgment or order against such Person by
any court or other tribunal so long as (i) such judgment or order is paid,
stayed or dismissed through appropriate appellate proceedings on or before 60
days from the date of entry and (ii) the amount thereof is equal to or less than
$1,000,000.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).


“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the aggregate amount of such Lender’s Revolving Commitments plus (ii)
the aggregate amount of such Lender’s outstanding Term Loans to (b) (i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Loans and Letter of Credit Liabilities of all Lenders as of
such date. If at the time of determination the Revolving Commitments have been
terminated or reduced to zero and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which Revolving Commitments were in effect or
Loans or Letters of Credit Liabilities were outstanding. For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Recurring Capital Expenditures” means mandatory and recurring landlord capital
expenditures made in respect of a Property for maintenance of such Property and
replacement of items that have a limited useful life. “Recurring Capital
Expenditures” for a period shall also include “Leasing Costs and Commissions” as
set forth in the Borrower’s statement of “Adjusted Funds From Operations” for
such period.


“Register” has the meaning given that term in Section 13.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy or liquidity. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.


“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Replacement Rate” has the meaning assigned thereto in Section 5.2.(c).
“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, (a) with respect to the Revolving Lenders, Lenders of
such Class having more than 50.0% of the aggregate amount of the Revolving
Commitments of such Class, or (b) with respect to (i) the Revolving Lenders if
the Revolving Commitments have been terminated or reduced to zero or (ii) any
Class of Term Loans, Lenders of such Class holding more than 50.0% of the
principal amount of the aggregate outstanding Loans of such Class, and in the
case of Revolving Lenders, outstanding Letter of Credit Liabilities and
Swingline Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders of such Class will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) of such Class are party to this Agreement, the term “Requisite Class
Lenders” shall in no event mean less than two Lenders of such Class. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to the greater of (a)(i) the aggregate square footage
of all completed space of such Property times (ii) $0.10 times (iii) the number
of days in such period divided by (iv) 365 and (b) the amount of Recurring
Capital Expenditures actually made in respect of such Property during such
period. If the term Reserve for Replacements is used without reference to any
specific Property, then it shall be determined on an aggregate basis with
respect to all Properties of the Borrower and its Subsidiaries and the
applicable Ownership Shares of all real property of all Unconsolidated
Affiliates of the Borrower.


“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and chief operating officer
of the Borrower or such Subsidiary.


“Restricted Payment” means with respect to a Person, (a) any dividend or other
distribution, direct or indirect, on account of any Equity Interest of such
Person now or hereafter outstanding, except a dividend payable solely in shares
of that class of Equity Interests (or shares of common Equity Interests) to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of such Person now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of such Person now or hereafter outstanding.


“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.4.(i), and to participate in Swingline Loans pursuant to
Section 2.5.(e), in an amount up to, but not exceeding the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption,
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.17., as the same may be reduced from time to time pursuant to
Section 2.13. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Lender effected in accordance with Section 13.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.


“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to a Revolving Lender in a principal amount equal to
the amount of such Lender’s Revolving Commitment.


“Revolving Termination Date” means March 24, 2023, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.


“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union, any member state of the European Union or Her Majesty’s
Treasury, (b) any Person located, operating, organized or resident in a
Sanctioned Country, (c) an agency of the government of a Sanctioned County or
(d) any Person majority-owned or Controlled by any Person or agency described in
any of the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union, any member state of the
European Union or Her Majesty’s Treasury.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property of such
Person and, in the case of the Borrower, shall include (without duplication) the
Borrower’s Ownership Share of the Secured Indebtedness of its Unconsolidated
Affiliates. Indebtedness of the Borrower or a Subsidiary secured solely by a
pledge of Equity Interests in one or more Subsidiaries shall not be treated as
Secured Indebtedness but shall be treated as Unsecured Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more other Single Asset
Entities that collectively own a single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entities, such Person shall also be deemed to be a Single Asset Entity for
purposes hereof.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


“Substantial Amount” means, at the time of determination thereof, an amount
equal to 25% of Gross Asset Value at such time.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.5. in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.5.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means each of Wells Fargo, Bank of America, N.A., Royal Bank
of Canada, Regions Bank and JPMorgan Chase Bank, N.A., in each case together
with its successors and assigns, or any of them as the context may require.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.


“Swingline Maturity Date” means the date which is 5 Business Days prior to the
Revolving Termination Date.


“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to a Swingline Lender in a principal amount equal to
the amount of the Swingline Commitment of such Swingline Lender as originally in
effect and otherwise duly completed.


“Tau” means Tau Operating Partnership, L.P., a limited partnership formed under
the law of the State of Delaware.


“Tau Credit Facility” means that certain Term Loan Agreement dated as of January
22, 2013, by and among Tau, the financial institutions from time to time party
thereto as “Lenders”, and Wells Fargo Bank, as administrative agent for such
lenders, in the original principal amount of $70,000,000, as the same may be
amended, restated, supplemented or otherwise modified from time to time so long
as there is no increase in the aggregate principal amount thereof.


“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Borrower directly or indirectly owns stock and the Borrower and such corporation
jointly elect on IRS Form 8875 (or with respect to which IRS Form 8875 is
otherwise filed with the IRS) to have the corporation treated as a taxable REIT
subsidiary of Borrower under Section 856(l) of the Internal Revenue Code. For
purposes of this Agreement, any Subsidiary of a Taxable REIT Subsidiary that is
disregarded as an entity for United States federal income tax purposes (a
“Deemed Taxable REIT Subsidiary”) shall not be treated as an entity separate
from such Taxable REIT Subsidiary but shall instead be deemed to be the same
entity as such Taxable REIT Subsidiary.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Term Loan” means a Tranche A Term Loan or a Tranche B Term Loan.


“Term Loan Lender” means a Tranche A Term Loan Lender or a Tranche B Term Loan
Lender.


“Term Loan Maturity Date” means, (a) with respect to the Tranche A Term Loans,
June 30, 2020 and (b) with respect to the Tranche B Term Loans, March 24, 2024.


“Term Note” means a Tranche A Term Loan Note or a Tranche B Term Loan Note.


“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date and (b) with respect to a Class of
Term Loans, the applicable Term Loan Maturity Date.


“Titled Agent” has the meaning given that term in Section 12.9.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and reimbursement
obligations with respect to any letter of credit (to the extent drawn and not
reimbursed); (b) [reserved]; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall (x)
include without limitation (i) forward equity commitments and (ii) commitments
to purchase any real property under development, redevelopment or renovation but
(y) exclude any agreement, commitment or arrangement for the sale of Equity
Interests issued by the Borrower at a future date that could be discharged
solely by (A) delivery of the Borrower’s Equity Interests (other than
Mandatorily Redeemable Stock), or, (B) solely at the Borrower’s option made at
any time, payment of the net cash value of such Equity Interests at the time,
irrespective of the form or duration of such agreement, commitment or
arrangement; provided, however, that during the period of time, if any,
following an election by the Borrower to pay the net cash value of such Equity
Interest and prior to payment of such net cash value, the obligation to pay such
net cash value shall be included as “Liabilities” hereunder (it being understood
and agreed that the amount of such Liabilities shall be calculated based on the
closing price of the Borrower’s Equity Interests on the date of such election,
irrespective of the market price of the Borrower’s Equity Interests at any time
following such election, including at the time of payment)); (d) [reserved];
(e) [reserved]; (f) all contingent obligations of such Person including, without
limitation, all Guarantees of Indebtedness by such Person; (g) all liabilities
of any Unconsolidated Affiliate of such Person, which liabilities such Person
has Guaranteed or is otherwise obligated on a recourse basis; and (h) such
Person’s Ownership Share of the Indebtedness of any Unconsolidated Affiliate of
such Person, including Nonrecourse Indebtedness of such Person. Accounts payable
and accrued expenses shall be excluded from Total Liabilities. For purposes of
clause (c) of this definition, the amount of Total Liabilities of a Person at
any given time in respect of (x) a contract to purchase or otherwise acquire
unimproved or fully developed real property shall be equal to (i) the total
purchase price payable by such Person under such contract if, at such time, the
seller of such real property would be entitled to specifically enforce such
contract against such Person, otherwise, (ii) the aggregate amount of due
diligence deposits, earnest money payments and other similar payments made by
such Person under such contract which, at such time, would be subject to
forfeiture upon termination of the contract and (y) a contract relating to the
acquisition of real property which the seller is required to develop or renovate
prior to, and as a condition precedent to, such acquisition, shall equal the
maximum amount reasonably estimated to be payable by such Person under such
contract assuming performance by the seller of its obligations under such
contract, which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may be based on certain performance
levels or other related criteria. For purposes of this definition, if the assets
of a Subsidiary of a Person consist solely of Equity Interests in one
Unconsolidated Affiliate of such Person and such Person is not otherwise
obligated in respect of the Indebtedness of such Unconsolidated Affiliate, then
only such Person’s Ownership Share of the Indebtedness of such Unconsolidated
Affiliate shall be included as Total Liabilities of such Person. Notwithstanding
the use of GAAP, the calculation of Total Liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.


“Tranche A Term Loan” means a term loan made to the Borrower pursuant to the
Existing Credit Agreement and maintained under this Agreement pursuant to
Section 2.2.(a).


“Tranche A Term Loan Lender” means a Lender holding a Tranche A Term Loan.


“Tranche A Term Loan Note” means a promissory note of the Borrower substantially
in the form of Exhibit M, payable to a Tranche A Term Loan Lender in a principal
amount equal to the amount of such Tranche A Term Loan Lender’s Tranche A Term
Loans.


“Tranche B Term Loan” means a term loan made to the Borrower pursuant to Section
2.2.(b).


“Tranche B Term Loan Commitment” means, as to each Tranche B Term Loan Lender,
such Lender’s obligation to make Tranche B Term Loans on the Effective Date
pursuant to Section 2.2.(b), in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule I as such Lender’s “Tranche B Term Loan
Commitment Amount”.


“Tranche B Term Loan Lender” means a Lender having a Tranche B Term Loan
Commitment, or if the Tranche B Term Loan Commitments have terminated, a Lender
holding a Tranche B Term Loan.


“Tranche B Term Loan Note” means a promissory note of the Borrower substantially
in the form of Exhibit N, payable to a Tranche B Term Loan Lender in a principal
amount equal to the amount of such Tranche B Term Loan Lender’s Tranche B Term
Loans.


“Treasury Estates Portfolio” means the Properties comprised of vineyard
properties as well as the winery, production, retail and visitor center
buildings of both the Sterling Vineyards winery and the Beaulieu Vineyards (BV)
winery, acquired by the Borrower and its Subsidiaries from Treasury Wine Estates
(as successor to Diageo Chateau & Estate Wine Company).


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under an
Eligible Ground Lease, by (i) the Borrower, (ii) a Guarantor which is not an
Unconsolidated Affiliate and of which the Borrower directly or indirectly owns
and controls at least 51% of the issued and outstanding Equity Interests of such
Guarantor or (iii) a Subsidiary of which the Borrower directly or indirectly
owns and controls at least 85% of the issued and outstanding Equity Interests of
such Subsidiary; (b) such Property is a retail, office, industrial,
manufacturing or distribution Property, or is the Treasury Estates Portfolio,
and is leased to third party tenants on a net lease basis; (c) if such Property
is owned by a Subsidiary that is not a Guarantor, such Subsidiary has not
incurred, acquired or suffered to exist any Indebtedness other than (i)
Nonrecourse Indebtedness, (ii) Indebtedness that does not constitute Nonrecourse
Indebtedness not to exceed 5% of the Unencumbered Asset Value of such Subsidiary
in the aggregate at any time outstanding, (iii) Indebtedness owed to the
Borrower or a Guarantor and (iv) in the case of Tau, the Indebtedness under the
Tau Credit Facility; (d) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens or (ii) any Negative Pledge; and (f) such Property is free
of all structural defects, title defects and environmental conditions except for
such defects or conditions individually or collectively which do not materially
adversely affect the profitable operation of such Property; provided that no
Property owned by (A) Crest Net Lease, Inc., (B) any Deemed Taxable REIT
Subsidiary of Crest Net Lease, Inc., (C) ARCT TRS Corp., (D) any Deemed Taxable
REIT Subsidiary of ARCT TRS Corp., (E) any Taxable REIT Subsidiary (in addition
to Crest Net Lease, Inc., and ARCT TRS Corp.) that is designated by the Borrower
pursuant to Section 8.14. hereof to not become a Guarantor hereunder or (F) any
Deemed Taxable REIT Subsidiary of a Taxable REIT Subsidiary identified in the
foregoing clause (E) shall be included as an Unencumbered Asset hereunder.
Notwithstanding the foregoing, any Property approved by the Requisite Lenders
shall be deemed to be an Unencumbered Asset even if such Property does not
satisfy all of the requirements herein, so long as such Property continues to
satisfy all those remaining requirements in this definition that were satisfied
by such Property at the time of such Requisite Lender approval.


“Unencumbered Asset Certificate” means a report, certified by the chief
financial officer of the Borrower in the manner provided for in Exhibit O,
setting forth the calculations required to establish Unencumbered Asset Value as
of a specified date, all in form and detail reasonably satisfactory to the
Administrative Agent.


“Unencumbered Asset Value” means, at any time, the sum (without duplication) of
(a)(i) the Net Operating Income of all Unencumbered Assets (excluding (A)
Development Properties and (B) any Unencumbered Asset that has a negative Net
Operating Income for such period) for the period of four consecutive fiscal
quarters of the Borrower most recently ended divided by (ii) the Capitalization
Rate, plus (b) the current GAAP book value of all Development Properties that
are Unencumbered Assets plus (c) the GAAP book value (exclusive of accumulated
depreciation) of the corporate headquarters of the Borrower located at
11975/11995 El Camino Real, San Diego, California 92130 so long as the Borrower
or a Subsidiary owns such Property and such Property would qualify as an
Unencumbered Asset except for clause (b) of the definition thereof. If an
Unencumbered Asset (other than a Development Property) was acquired by the
Borrower or a Subsidiary during the period of four consecutive fiscal quarters
of the Borrower most recently ended, then the Net Operating Income from such
Unencumbered Asset shall be excluded from determination of Unencumbered Asset
Value and Unencumbered Asset Value shall be increased by an amount equal to the
purchase price paid by the Borrower or any Subsidiary for such Unencumbered
Asset (less any amounts paid to the Borrower or such Subsidiary as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or in
connection with other similar arrangements). To the extent that Unencumbered
Assets leased pursuant to ground leases would, in the aggregate, account for
more than 10.0% of Unencumbered Asset Value, such excess shall be excluded. To
the extent that Development Properties would, in the aggregate, account for more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded. To the
extent that Unencumbered Assets that are not located in a state of the United
States of America or the District of Columbia would, in the aggregate account
for more than 10.0% of Unencumbered Asset Value, such excess shall be excluded.
In the event that a Property meets the definition of Unencumbered Asset by way
of its owner becoming a Guarantor as provided for in clause (a)(ii) of the
definition of Unencumbered Asset (which Guarantor is not a Subsidiary for which
the Borrower directly or indirectly owns and controls at least 85% of its issued
and outstanding Equity Interests), then to the extent that such Unencumbered
Assets (excluding any Unencumbered Assets owned directly or indirectly by Tau or
Realty Income, LP) would account for more than 10.0% of Unencumbered Asset
Value, such excess shall be excluded.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.


“Unrestricted 1031 Cash” means the aggregate amount of cash of the Borrower,
each Guarantor and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with Section
1031 of the Internal Revenue Code.


“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2. General; References to Pacific Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) except as expressly provided otherwise in any
Loan Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time. Except as expressly provided otherwise in any Loan
Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time and (ii) any reference to
any Person shall be construed to include such Person’s permitted successors and
permitted assigns. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” has the inclusive meaning represented by the phrase “and/or”. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary, a reference to “Unconsolidated Affiliate” means an Unconsolidated
Affiliate of the Borrower and a reference to an “Affiliate” means an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Pacific time daylight or standard, as
applicable.


Section 1.3. Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.


ARTICLE II. CREDIT FACILITY
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Revolving Lender’s
Revolving Commitment. Each borrowing of Revolving Loans that are to be (i) Base
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof. Notwithstanding the immediately preceding two sentences but
subject to Section 2.16., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 9:00 a.m. Pacific time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 9:00 a.m. Pacific time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Revolving Borrowing. Each
Notice of Revolving Borrowing shall specify the aggregate principal amount of
the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Revolving Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 9:00 a.m.
Pacific time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 Noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Revolving Loans that are Base Rate
Loans. If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender (including, if applicable, treatment of
such Lender as a Defaulting Lender in accordance with the terms of this
Agreement).


(e)    Reallocations. Simultaneously with the Effective Date, the outstanding
amount of all “Revolving Loans” (as defined in the Existing Credit Agreement) of
the “Lenders” (as defined in the Existing Credit Agreement) having a “Revolving
Commitment” (as defined in the Existing Credit Agreement) (the “Existing
Revolving Lenders”) previously made to the Borrower under the Existing Credit
Agreement and participations in Existing Letters of Credit of the Existing
Revolving Lenders shall be reallocated among the Revolving Lenders in accordance
with their respective Revolving Commitment Percentages (determined in accordance
with the amount of each Revolving Lender’s Commitment set forth on Schedule I),
and in order to effect such reallocations, (i) the requisite assignments shall
be deemed to be made in amounts from each Existing Revolving Lender to each
Revolving Lender, with the same force and effect as if such assignments were
evidenced by the applicable Assignment and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which are hereby waived) and (ii) each assignee Revolving
Lender shall make full cash settlement with each corresponding assignor Existing
Revolving Lender, through the Administrative Agent, as the Administrative Agent
may direct (after giving effect to any netting effected by the Administrative
Agent) with respect to such reallocations and assignments.


Section 2.2. Term Loans.
(a)    Tranche A Term Loans. Pursuant to the Existing Credit Agreement, certain
of the Existing Lenders (the “Existing Term Loan Lenders”) made “Term Loans” (as
defined in the Existing Credit Agreement) denominated in Dollars to the
Borrower. Such “Term Loans” shall be continued as, and shall constitute, Tranche
A Term Loans hereunder. The Borrower hereby agrees and acknowledges that as of
the Effective Date, the outstanding principal balance of the Tranche A Term
Loans is set forth on Schedule I and shall for all purposes hereunder constitute
and be referred to as Tranche A Term Loans and Term Loans hereunder, without
constituting a novation, but in all cases subject to the terms and conditions
applicable to Tranche A Term Loans and Term Loans hereunder. Once repaid, the
principal amount of a Tranche A Term Loan (or portion thereof) may not be
reborrowed.


(b)    Making of Tranche B Term Loans. Subject to the terms and conditions set
forth in this Agreement, on the Effective Date, each Tranche B Term Loan Lender
severally and not jointly agrees to make Tranche B Term Loans in Dollars to the
Borrower in an aggregate principal amount up to, but not exceeding, such
Lender’s Tranche B Term Loan Commitment. Upon the funding by each Tranche B Term
Loan Lender of its Tranche B Term Loan on the Effective Date, the Tranche B Term
Loan Commitment of such Tranche B Term Loan Lender shall terminate whether or
not the full amount of the Tranche B Term Loan Commitments are funded on such
date. Once repaid, the principal amount of a Tranche B Term Loan (or portion
thereof) may not be reborrowed.


(c)    Requests for Tranche B Term Loans. The Borrower shall deliver to the
Administrative Agent a Notice of Term Loan Borrowing requesting that the Tranche
B Term Loan Lenders make Tranche B Term Loans on the Effective Date. Such Notice
of Term Loan Borrowing shall be delivered to the Administrative Agent not later
than 9:00 a.m. Pacific time at least 1 Business Day prior to a borrowing of
Tranche B Term Loans that are to be Base Rate Loans and not later than 9:00 a.m.
Pacific time at least 3 Business Days prior to a borrowing of Tranche B Term
Loans that are to be LIBOR Loans. Such Notice of Term Loan Borrowing shall
specify the aggregate principal amount of Tranche B Term Loans to be borrowed,
the Type of the Tranche B Term Loans and if such Tranche B Term Loans are to be
LIBOR Loans, the initial Interest Period for such Tranche B Term Loans.


(d)    Funding of Tranche B Term Loans. Promptly after receipt of the Notice of
Term Loan Borrowing under the immediately preceding subsection (c), each Tranche
B Term Loan Lender shall deposit an amount equal to the Tranche B Term Loan to
be made by such Tranche B Term Loan Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds,
not later than 9:00 a.m. Pacific time on the Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Disbursement Instruction Agreement, not later than 12:00 Noon
Pacific time on the Effective Date, the proceeds of such amounts received by the
Administrative Agent.


(e)    Assumptions Regarding Funding by Tranche B Term Loan Lenders. With
respect to Tranche B Term Loans to be made on the Effective Date, unless the
Administrative Agent shall have been notified by any Tranche B Term Loan Lender
that such Lender will not make available to the Administrative Agent a Tranche B
Term Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Loan available to the Administrative Agent in accordance with this Section, and
the Administrative Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Loan to be
provided by such Lender. In such event, if such Lender does not make available
to the Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans that are Tranche B Term Loans. If
the Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Loan, the amount so paid shall constitute such Lender’s
Tranche B Term Loan included in the borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Tranche B Term
Loan Lender that shall have failed to make available the proceeds of a Tranche B
Term Loan to be made by such Lender (including, if applicable, treatment of such
Lender as a Defaulting Lender in accordance with the terms of this Agreement).


Section 2.3. Bid Rate Loans.
(a)    Bid Rate Loans. In addition to borrowings of Revolving Loans, at any time
during the period from the Effective Date to but excluding the Revolving
Termination Date, and so long as the Borrower continues to maintain an
Investment Grade Rating from any two Ratings Agencies, the Borrower may, as set
forth in this Section, request the Revolving Lenders to make offers to make Bid
Rate Loans to the Borrower in Dollars. The Revolving Lenders may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.


(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 9:00 a.m. Pacific time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date 4 Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit P and shall specify as to each Bid
Rate Borrowing all of the following:


(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;


(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;


(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans;


(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date; and


(v)    an express statement as to whether such Bid Rate Loans may be prepaid
without premium or penalty.


The Borrower shall not deliver any Bid Rate Quote Request within 5 Business Days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than 2 Bid Rate Quote Requests in any calendar month.


(c)    Bid Rate Quotes.


(i)    Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.3.(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
8:30 a.m. Pacific time (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date 3 Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction, and in either case the
Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Revolving Lender then acting as the Administrative Agent
may submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate
Quote so made shall be irrevocable except with the consent of the Administrative
Agent given at the request of the Borrower. Such Bid Rate Loans may be funded by
a Revolving Lender’s Designated Lender (if any) as provided in Section 13.5.(h);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.


(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit Q and
shall specify:


(A)    the proposed date of borrowing and the Interest Period therefor;


(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less
than the Revolving Commitment of such Revolving Lender but (y) shall not exceed
the principal amount of the Bid Rate Borrowing for a particular Interest Period
for which offers were requested; provided further that any Bid Rate Quote shall
be in a minimum amount of $5,000,000 and integral multiples of $100,000 in
excess thereof;


(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);


(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and


(E)    the identity of the quoting Revolving Lender.


Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.


(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date 3 Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction),
notify the Borrower of the terms (i) of any Bid Rate Quote submitted by a
Revolving Lender that is in accordance with Section 2.3.(c) and (ii) of any Bid
Rate Quote that amends, modifies or is otherwise inconsistent with a previous
Bid Rate Quote submitted by such Revolving Lender with respect to the same Bid
Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded by
the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).


(e)    Acceptance by Borrower.


(i)    Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.3.(d). which notice shall be in the form of Exhibit R. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:


(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;


(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.3.(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.16. to
be violated;


(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $100,000 in excess thereof; and


(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3.(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)    If Bid Rate Quotes are made by two or more Revolving Lenders with the
same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.


(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 11:30 a.m. Pacific time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date 3 Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Revolving Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote has
been accepted and the amount and rate thereof. A Revolving Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 13.5.(g). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due. No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 12:30 p.m. Pacific time on
the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 1:30 p.m. Pacific
time on such date by depositing the same, in immediately available funds, in an
account of the Borrower designated by the Borrower.


(g)    No Effect on Revolving Commitment. Except for the purpose and to the
extent expressly stated in Section 2.13. and 2.16., the amount of any Bid Rate
Loan made by any Revolving Lender shall not constitute a utilization of such
Revolving Lender’s Revolving Commitment.


Section 2.4. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16., each Issuing Bank severally and not
jointly, on behalf of the Revolving Lenders, agrees to issue for the account of
the Borrower (which may be in support of the obligations of the Borrower or in
support of obligations of a Subsidiary of the Borrower) during the period from
and including the Effective Date to, but excluding, the date 5 days prior to the
Revolving Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $60,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to (but may, in its sole
discretion) issue any Letter of Credit if, after giving effect to such issuance,
the aggregate Stated Amount of outstanding Letters of Credit issued by such
Issuing Bank would exceed the lesser of (i) one-fifth of the L/C Commitment
Amount and (ii) the Commitment of such Issuing Bank in its capacity as a Lender.
The parties hereto agree that each of the Existing Letters of Credit, if any,
shall, from and after the Effective Date, be deemed to be a Letter of Credit
issued under this Agreement.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower, such approvals not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 5 days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have a duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the current expiration date of such Letter of
Credit beyond the earlier of (x) the date that is 5 days prior to the Revolving
Termination Date and (y) the date one year after the current expiration date.
Notwithstanding the foregoing, a Letter of Credit may, as a result of its
express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Revolving Termination Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than 5 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit in an amount equal
to the Stated Amount of such Letter of Credit; provided, that the obligations of
the Borrower under this Section in respect of such Extended Letters of Credit
shall survive the termination of this Agreement and shall remain in effect until
no such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 5 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Extended Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Extended Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the Borrower, the
applicable Issuing Bank and the Administrative Agent).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank selected by the Borrower to issue a Letter of Credit and the
Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of such Letter of Credit (or such shorter period as
agreed to by the applicable Issuing Bank), such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date.
The Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as reasonably
requested from time to time by the applicable Issuing Bank. Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 6.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days (or such shorter
period as agreed to by the applicable Issuing Bank) following the date after
which the applicable Issuing Bank has received all of the items required to be
delivered to it under this subsection. The Issuing Bank shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause the Issuing Bank or any Revolving Lender to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, an Issuing Bank shall deliver to the
Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document (excluding any certificate or other document presented
by a beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control. The Borrower shall examine the copy of any Letter of Credit or
any amendment to a Letter of Credit that is delivered to it by the Issuing Bank
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly (but in any event, within 5
Business Days after the later of (x) receipt by the beneficiary of such Letter
of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.


(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each applicable Issuing Bank for the amount of each demand for payment
under such Letter of Credit at or prior to the date on which payment is to be
made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind. Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation in respect of a
Letter of Credit issued by such Issuing Bank, such Issuing Bank shall promptly
pay to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
applicable Issuing Bank for the amount of the related demand for payment and, if
it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement. If the Borrower fails
to so advise the Administrative Agent and such Issuing Bank, or if the Borrower
fails to reimburse the applicable Issuing Bank for a demand for payment under a
Letter of Credit issued by such Issuing Bank by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The amount limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) without duplication (A) the Stated Amount of such Letter of Credit plus
(B) any related Reimbursement Obligations then outstanding.


(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by an Issuing Bank under or in connection with any Letter of
Credit issued by it, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent, any other Issuing Bank or
any Lender. In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 13.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the
applicable Issuing Bank for any drawing made under a Letter of Credit issued by
such Issuing Bank as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it
constituting a Credit Event under clause (b) of the definition of such term
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no amendment, supplement or other modification to any
Letter of Credit shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to any Existing Letters of Credit and (ii)
the issuance by an Issuing Bank of any other Letter of Credit, each Revolving
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of an
Issuing Bank in respect of any Letter of Credit issued by such Issuing Bank
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of any Issuing Bank,
the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d). If the notice referenced in the second
sentence of Section 2.4.(e) is received by a Revolving Lender not later than
9:00 a.m. Pacific time, then such Lender shall make such payment available to
the Administrative Agent not later than 12:00 p.m. Pacific time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Revolving Lenders. Promptly following any change in any
Letter of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time. Upon the
request of any Revolving Lender from time to time, each Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit issued by such Issuing Bank and then outstanding. Other
than as set forth in this subsection, the Issuing Banks shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of any Issuing Bank to perform its
requirements under this subsection shall not relieve any Revolving Lender from
its obligations under the immediately preceding subsection (j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


(m)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued, the rules of the ISP shall apply to each standby Letter of Credit
issued by such Issuing Bank. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to the Borrower for, and each Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of such Issuing Bank required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including Applicable Law or any order of a jurisdiction where such
Issuing Bank or the beneficiary is located, the practice stated in the ISP or in
the decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade-International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.


(n)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder, is in support of any obligations of,
or is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


Section 2.5. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16., each Swingline Lender severally agrees to make
Swingline Loans in Dollars to the Borrower, during the period from the Effective
Date to but excluding the Swingline Maturity Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the lesser (such
lesser amount being referred to as the “Swingline Availability”) of
(i) $60,000,000 for such Swingline Lender, as such amount may be reduced from
time to time in accordance with the terms hereof and (ii) the Revolving
Commitment of such Swingline Lender in its capacity as a Revolving Lender minus
the aggregate outstanding principal amount of Revolving Loans of such Swingline
Lender in its capacity as a Revolving Lender. With respect to any Swingline
Lender, if at any time the aggregate principal amount of the Swingline Loans
held by such Swingline Lender outstanding at such time exceeds the Swingline
Availability of such Swingline Lender at such time, the Borrower shall promptly
pay the Administrative Agent for the account of such Swingline Lender the amount
of such excess and, with respect to all Swingline Lenders, if at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds $300,000,000, the Borrower shall promptly pay the Administrative Agent
for the account of the Swingline Lenders the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder. For the avoidance of doubt, subject to the
terms of this Agreement, (i) the Borrower may request a Swingline Loan from one
Swingline Lender without having to make a request for a Swingline Loan from any
other Swingline Lender, and (ii) outstanding Swingline Loans may be repaid in
such order as the Borrower may elect.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the applicable Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to the
Administrative Agent and such Swingline Lender no later than 9:00 a.m. Pacific
time on the proposed date of such borrowing. Any telephonic notice shall include
all information to be specified in a written Notice of Swingline Borrowing and
shall be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to such Swingline Lender by telecopy on the same day of
the giving of such telephonic notice. Not later than 11:00 a.m. Pacific time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 6.2. for such borrowing, such
Swingline Lender will make the proceeds of such Swingline Loan available to the
Administrative Agent at its Principal Office in immediately available funds, for
the account of the Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower not later than 1:00 p.m. Pacific time on such date by depositing
the same, in immediately available funds, in an account of the Borrower
designated by the Borrower.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the LIBOR Market Index Rate as in effect from time to time plus the
Applicable Margin for Revolving Loans that are LIBOR Loans (or at such other
rate or rates as the Borrower and the applicable Swingline Lender may agree from
time to time in writing). Interest on Swingline Loans is solely for the account
of the applicable Swingline Lender (except to the extent a Revolving Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.6. with respect to interest on Base Rate Loans (except as the
applicable Swingline Lender and the Borrower may otherwise agree in writing in
connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the applicable Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the applicable
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give such Swingline Lender and the Administrative
Agent prior written notice thereof no later than 10:00 a.m. Pacific time on the
day prior to the date of such prepayment. The Swingline Loans shall, in addition
to this Agreement, be evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
applicable Swingline Lender and, in any event, within 10 Business Days after the
date such Swingline Loan was made. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the applicable Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the applicable Swingline Lender may, if it has not yet received
notice from the Borrower of a repayment, on behalf of the Borrower (which hereby
irrevocably directs such Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are LIBOR Loans with a one month Interest
Period from the Revolving Lenders in an amount equal to the principal balance of
such Swingline Loan. The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection. The applicable Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 9:00 a.m. Pacific time at least one Business Day prior to the proposed date
of such borrowing. Promptly after receipt of such notice of borrowing of
Revolving Loans from the applicable Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Revolving Lender
of the proposed borrowing. Not later than 9:00 a.m. Pacific time on the proposed
date of such borrowing, each Revolving Lender will make available to the
Administrative Agent at the Principal Office for the account of the applicable
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. The Administrative Agent shall pay the proceeds
of such Revolving Loans to the applicable Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the applicable Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
applicable Swingline Lender in Dollars and in immediately available funds. A
Revolving Lender’s obligation to purchase such a participation in a Swingline
Loan shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have or claim against the Administrative Agent, the Swingline Lender
or any other Person whatsoever, (ii) the existence of a Default or Event of
Default (including without limitation, any of the Defaults or Events of Default
described in Sections 11.1. (e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate. If such Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefor, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).


Section 2.6. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class;


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans of
the applicable Class;


(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3.; and


(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.3.


Notwithstanding the foregoing, while an Event of Default exists under Section
11.1(a), 11.1(e) or 11.1(f), or in the case of any other Event of Default, at
the direction of the Requisite Lenders, the Borrower shall pay to the
Administrative Agent for the account of each Class of Lenders and the Issuing
Banks, as the case may be, interest at the Post-Default Rate on the outstanding
principal amount of any Class of Loans made by such Lender, on all Reimbursement
Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) for Loans that are not LIBOR
Loans, monthly in arrears on the last Business Day of each month, commencing
with the first full calendar month occurring after the Effective Date, (ii) for
LIBOR Loans, on the last day of each Interest Period and, if such Interest
Period is longer than three months, at three month intervals following the first
day of such Interest Period, and (iii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”). If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay such additional interest or
fees due to the Administrative Agent, for the account of each Lender, within 5
Business Days of receipt of such written notice. Any recalculation of interest
or fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights under
this Agreement.


Section 2.7. Number of Interest Periods.
There may be no more than (a) 15 different Interest Periods for LIBOR Loans that
are Revolving Loans and Bid Rate Loans, collectively, outstanding at the same
time and (b) 4 different Interest Periods for LIBOR Loans that are Term Loans
outstanding at the same time.


Section 2.8. Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Class of Term Loans on
the Term Loan Maturity Date for such Class.


(c)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.


Section 2.9. Prepayments.
(a)    Optional. Subject to Section 5.4., (i) the Borrower may prepay any Loan
(other than a Bid Rate Loan) at any time without premium or penalty, and
(ii) the Borrower may prepay at any time without premium or penalty any Bid Rate
Loan that has been made with respect to a Bid Rate Quote Request containing an
express statement that such Bid Rate Loan could be prepaid without premium or
penalty. Any other Bid Rate Loan may only be prepaid with the prior written
consent of the Lender holding such Bid Rate Loan. The Borrower shall give the
Administrative Agent at least 1 Business Day prior written notice of the
prepayment of any Loan that is a Base Rate Loan and at least 3 Business Days
prior written notice of the prepayment of any Loan that is a LIBOR Rate Loan or
Bid Rate Loan. Any such notice may be conditioned upon the receipt of
replacement financing or any other event and may be withdrawn at any time prior
to the prepayment if such event does not occur. Each voluntary prepayment of
Loans (other than a prepayment of all outstanding Loans of a Class) shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.


(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Lenders, the amount of such excess.


(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one‑half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.


(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans, the Swingline Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2. and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations. Amounts paid under the preceding subsection (b)(ii) shall be
applied in accordance with Section 3.2.(g). If the Borrower is required to pay
any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due, if any, under Section 5.4.


(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.


Section 2.10. Continuation.
So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding Loans being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if an Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.11. or the Borrower’s failure to
comply with any of the terms of such Section.


Section 2.11. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists. Each Conversion of
Base Rate Loans of the same Class into LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount. Each such Notice of Conversion shall be given not
later than 9:00 a.m. Pacific time 3 Business Days prior to the date of any
proposed Conversion. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender holding Loans being Converted of
the proposed Conversion. Subject to the restrictions specified above, each
Notice of Conversion shall be by telecopy, electronic mail or other similar form
of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type and Class of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.


Section 2.12. Notes.
(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive any Notes, (i) the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, or a replacement Revolving
Note, as applicable, payable to such Revolving Lender in a principal amount
equal to the amount of its Revolving Commitment as originally in effect and
otherwise duly completed, (ii) the Bid Rate Loans made by a Revolving Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a Bid
Rate Note, or replacement Bid Rate Note, as applicable, payable to such
Revolving Lender and (iii) the Term Loans made by a Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Term Note, or replacement
Term Note, as applicable, payable to such Term Loan Lender in a principal amount
equal to the amount of such Lender’s Tranche A Term Loans or Tranche B Term Loan
Commitment as originally in effect, as applicable, and otherwise duly completed.
The Swingline Loans made by a Swingline Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Swingline Note, or
replacement Swingline Note, as applicable, payable to the applicable Swingline
Lender.


(b)    Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent in the Register, in the absence of manifest error, the
statements of account maintained by the Administrative Agent in the Register
shall be controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.13. Voluntary Reductions of the Commitments.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) or the Term Loan Commitments at any time and
from time to time without penalty or premium upon not less than 5 Business Days
prior written notice to the Administrative Agent of each such termination or
reduction, which notice shall specify the Class of Commitments subject to such
termination or reduction, the effective date thereof and the amount of any such
reduction (which in the case of any partial reduction of Commitments shall not
be less than $10,000,000 and integral multiples of $1,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Prepayment Notice”); provided, that a
Prepayment Notice providing for termination of the Commitments may state that
such Prepayment Notice is conditioned on the closing of other financing
facilities, in which case such Prepayment Notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the date such termination
of the Commitments is to become effective) if such condition is not satisfied.
Promptly after receipt of a Prepayment Notice with respect to a Class of
Commitments, the Administrative Agent shall notify each Lender of such Class of
the proposed termination or reduction. Commitments, once reduced or terminated
pursuant to this Section, may not be increased or reinstated. If the Commitments
of a Class are terminated or reduced to zero, the Borrower shall pay all fees on
the Commitments so reduced or terminated that have accrued to the date of such
reduction or termination to the Administrative Agent for the account of the
Lenders of the applicable Class, including but not limited to any applicable
compensation due to any Lender in accordance with Section 5.4.


Section 2.14. Extension of Revolving Termination Date.
The Borrower may, not more than two times, request that the Administrative Agent
and the Revolving Lenders extend the current Revolving Termination Date by 6
months per each request. The Borrower may exercise such right only by executing
and delivering to the Administrative Agent at least 30 days but not more than
120 days prior to the current Revolving Termination Date, a written request for
such extension (a “Revolving Extension Request”). The Administrative Agent shall
notify the Lenders if it receives a Revolving Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for six months effective upon
receipt by the Administrative Agent of a Revolving Extension Request and payment
of the fee referred to in the following clause (y): (x) immediately prior to
such extension and immediately after giving effect thereto, (A) no Default or
Event of Default shall exist and (B) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents or waived or consented to by applicable Lenders in accordance
with the provisions of Section 13.6. and (y) the Borrower shall have paid the
Fees payable under Section 3.5.(e). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from the chief executive
officer or chief financial officer certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B). The Revolving Termination Date
may be extended only two times pursuant to this Section.


Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, Cash Collateralize such Letters of Credit in the
amount of such excess.


Section 2.16. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Revolving Lender shall make any Bid
Rate Loan, the Issuing Banks shall not be required to issue Letters of Credit
and no reduction of the Revolving Commitments pursuant to Section 2.13. shall
take effect, if immediately after the making of such Loan, the issuance of such
Letter of Credit or such reduction in the Revolving Commitments:


(a)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or


(b)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.


Section 2.17. Increase in Revolving Commitments.
The Borrower shall have the right at any time after the Effective Date and prior
to the Revolving Termination Date to request increases in the aggregate amount
of the Revolving Commitments by providing written notice thereof to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Revolving Commitments shall not exceed $4,000,000,000. Each such increase in
the Revolving Commitments must be an aggregate minimum amount of $50,000,000 and
integral multiples of $10,000,000 in excess thereof (or, in each case, in such
less amounts as may be acceptable to the Administrative Agent and the Borrower).
The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments so as
to achieve a syndication of such increase reasonably satisfactory to the
Administrative Agent and the Borrower, including decisions as to the selection
of the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to any such increase and the
allocations of any increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders, in each case, as reasonably agreed to by the Administrative Agent and
the Borrower. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Revolving Lender becomes a party
to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments after giving effect
to the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.4.(j) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Revolving Lenders amounts payable, if any, to such Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans.
Effecting any increase of the Revolving Commitments under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
or waived or consented to by the applicable Lenders in accordance with the
provisions of Section 13.6., and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters with respect to the increase of the Commitments as
reasonably requested by the Administrative Agent; and (iii) except in the case
of a Lender that has requested not to receive Notes, new Revolving Notes and/or
Bid Rate Notes executed by the Borrower, payable to any such new Revolving
Lenders and replacement Revolving Notes and/or Bid Rate Notes, as applicable,
executed by the Borrower, payable to any such existing Revolving Lenders
increasing their respective Revolving Commitments, in each case, in the amount
of such Lender’s Revolving Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Revolving Commitments. In
connection with any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.17. any Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and Anti-Money Laundering Laws, including without
limitation, the Patriot Act.


Section 2.18. Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. If the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) the making of
Tranche B Term Loans under Section 2.2.(b) shall be made from the Tranche B Term
Loan Lenders, pro rata according to the amounts of their respective Tranche B
Term Loan Commitments; (d) each payment or prepayment of principal of Term Loans
shall be made for the account of the Term Loan Lenders of the applicable Class
pro rata in accordance with the respective unpaid principal amounts of the Term
Loans of such Class held by them; (e) each payment of interest on Loans of a
Class shall be made for the account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders; (f) the Conversion and Continuation of Loans
of a particular Type and Class (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders according to
the amounts of their respective Loans and the then current Interest Period for
each such Lender’s portion of each such Loan of such Type and Class shall be
coterminous; (g) each prepayment of principal of Bid Rate Loans pursuant to
Section 2.9.(b)(iii) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (h) the Revolving Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.5., shall be in accordance with their respective Revolving Commitment
Percentages; and (i) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages. All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the applicable Swingline Lender only (except to the
extent any Revolving Lender shall have acquired a participating interest in any
such Swingline Loan pursuant to Section 2.5.(e), in which case such payments
shall be pro rata in accordance with such participating interests).


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Lead Arrangers and each Lender all fees as have been
agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.


(b)    Revolving Facility Fees. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Revolving Facility Fee.
Such fee shall be payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that the Post-Default Rate is payable in accordance
with Section 2.6.(a), such letter of credit fees shall accrue at the rate per
annum equal to the Applicable Margin for Revolving Loans that are LIBOR Loans as
set forth above plus 2.00% per annum. In addition to such fees, the Borrower
shall pay to each Issuing Bank solely for its own account, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank equal to one‑eighth
of one percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than $500. The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Revolving Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent and in
the case of the fee provided for in the second sentence, at the time of issuance
of such Letter of Credit. The Borrower shall pay directly to the applicable
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by such Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.


(d)    Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent such fees for services rendered by the Administrative Agent in connection
with the Bid Rate Loans as shall be separately agreed upon between the Borrower
and the Administrative Agent.


(e)    Revolving Extension Fee. Each time the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14., the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to five-eightieths of one percent (0.0625%) of the amount of
such Revolving Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be paid to the Administrative Agent prior to, and as a condition to, such
extension.


(f)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, ticking fees, closing fees, letter of credit
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case, in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.


Section 3.8. Statements of Account; Bill Lead Date Request.
(a)    The Administrative Agent will account to the Borrower monthly with a
statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and, subject to the
entries in the Register, which shall be controlling, such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its Obligations.


(b)    By written notice to the Administrative Agent, the Borrower may request
to receive monthly billings on a date (the “Bill Lead Date”) that is prior to
the first day of a month. The Administrative Agent will submit to the Borrower
monthly billings, which will consist of the actual interest and principal due
through the Bill Lead Date plus projected interest and principal due through the
balance, if any, of such month. Any necessary adjustments in the applicable
interest rate and/or principal payments due or made between a Bill Lead Date and
the end of a month will be reflected as an additional charge (or credit) in the
billing for the next following month. Neither the failure of the Administrative
Agent to submit a Bill Lead Date billing nor any error in any such billing will
excuse the Borrower’s obligation to make full payment of all amounts due under
this Agreement. In its sole discretion, the Administrative Agent may cancel or
modify the terms of such request which cancellation or modification will be
effective upon written notification to the Borrower. Should the Borrower request
a Bill Lead Date, the Administrative Agent shall not be required to prepare a
month end invoice.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and Requisite
Class Lenders and in Section 13.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lenders hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of
any Class or amounts owing by such Defaulting Lender under Section 2.4.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article VI. were satisfied or waived, such
payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans of
such Class and, as applicable, funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately following subsection (d))
and all Term Loans (if any) are held by the Term Loan Lenders pro rata as if
there had been no Defaulting Lenders that are Term Loan Lenders. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)     Each Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Loans funded by it, and (2) its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).


(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding clauses
(i) or (ii) above, the Borrower shall (x) pay to each Non‑Defaulting Lender that
is a Revolving Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and each Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article VI. are
satisfied at the time of such reallocation, and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that
is a Revolving Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 13.20., no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the applicable Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Banks’ Fronting Exposures shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Banks may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lenders and the Issuing Banks, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
and (ii) the Term Loans (if any) to be held by the Term Loan Lenders pro rata as
if there had been no Defaulting Lenders of such Class, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lenders shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment; Termination of Defaulting
Lender.


(i)    During any period that a Lender is a Defaulting Lender, the Borrower may,
by the Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b). No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 13.5.(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


(ii)     The Borrower may terminate the unused amount of the Commitment of any
Revolving Lender that is a Defaulting Lender upon not less than 15 Business
Days’ prior written notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section 3.9.(b)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (A) no Event of
Default shall have occurred and be continuing, and (B) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender may
have against such Defaulting Lender.


Section 3.10. Taxes.
(a)    Issuing Banks. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it (within 10 days after written demand therefor) for the payment of,
any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after written demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-9 (or any successor form) certifying that such Recipient is
exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit S-2 or Exhibit S-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit S-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(E)    If any successor Administrative Agent is not a U.S. Person, it shall
deliver two duly completed copies of IRS Form W-8ECI (with respect to any
payments to be received on its own behalf) and IRS Form W-8IMY (for all other
payments) certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Loan Parties to be treated as a U.S.
Person with respect to such payments (and the Loan Parties and Administrative
Agent agree to so treat Administrative Agent as a U.S. Person with respect to
such payments), with the effect that the Loan Parties can make payments to
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States.


Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


ARTICLE IV. ELIGIBILITY OF PROPERTIES
Section 4.1. Eligibility of Properties.
(a)    Existing Unencumbered Assets. Subject to compliance with the terms and
conditions of Section 6.1.(a), as of the Effective Date the parties hereto
acknowledge and agree that the Properties listed on Schedule 4.1. are
Unencumbered Assets as of the Effective Date.


(b)    Additional Unencumbered Assets. After the Effective Date, a Property
shall be included as an Unencumbered Asset upon delivery to the Administrative
Agent of an Unencumbered Asset Certificate pursuant to Section 9.4.(d). setting
forth the information required to be contained therein and assuming that such
Property is included as an Unencumbered Asset. Subject to the terms and
conditions of this Agreement, upon the Administrative Agent’s receipt of such
certificate, such Property shall be included as an Unencumbered Asset.


(c)    Alternative Acceptance Procedure for Additional Unencumbered Assets. Any
Property that does not satisfy all of the requirements of an Unencumbered Asset
shall be included only upon the written approval of the Requisite Lenders
provided, however, that such approval shall only be a waiver of those
requirements in the definition of Unencumbered Assets specifically set forth and
approved therein with respect to such Property.


Section 4.2. Termination of Designation as Unencumbered Asset.
A Property shall cease to be included as an Unencumbered Asset for purposes of
this Agreement if either (i) such Property ceases to satisfy the requirements of
the definition of the term “Unencumbered Assets” applicable to it (with the
termination effective immediately) or (ii) such Property is noted to have been
removed as an Unencumbered Asset in an Unencumbered Asset Certificate
subsequently submitted pursuant to this Agreement (with the termination
effective as of the date of receipt by the Administrative Agent of such
Unencumbered Asset Certificate). Notwithstanding the foregoing, no Property will
be terminated as an Unencumbered Asset if (i) a Default or Event of Default
exists or (ii) a Default or Event of Default would exist immediately after such
Property is terminated as an Unencumbered Asset.
 


ARTICLE V. YIELD PROTECTION, ETC.
Section 5.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or LIBOR Margin Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (other than any amounts included
in the determination of “LIBOR” in the definition thereof) (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or LIBOR Margin Loans or its Commitments (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Revolving Lender that has
outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5. shall apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by such
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay immediately to such Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) in writing of any event occurring
after the Agreement Date entitling the Administrative Agent, such Issuing Bank
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Borrower shall not be required to compensate the
Administrative Agent, an Issuing Bank or a Lender pursuant to this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, notifies the Borrower of the Regulatory Change giving rise to
such increased costs or reductions, and of the intention of the Administrative
Agent, such Issuing Bank or such Lender to claim compensation therefor (except
that, if the Regulatory Change giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall, provided that such determinations are made on a
reasonable basis and in good faith, be conclusive and binding for all purposes,
absent manifest error. The Borrower shall pay the Administrative Agent, such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.


Section 5.2. Changed Circumstances.
(a)     Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 5.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:


(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that reasonable and adequate means do not
exist for ascertaining LIBOR for such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein;


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period; or


(iv)    any Revolving Lender that has outstanding a Bid Rate Quote with respect
to a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive absent manifest error) that LIBOR will not adequately and fairly
reflect the cost to such Revolving Lender of making or maintaining such LIBOR
Margin Loan;


then the Administrative Agent shall give the Borrower and each Lender prompt
written notice thereof and, so long as such condition remains in effect, (i) the
Lenders shall be under no obligation to, and shall not, make additional LIBOR
Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower
shall, on the last day of each current Interest Period for each outstanding
LIBOR Loan, either prepay such Loan or Convert such Loan into a Base Rate Loan
and (ii) in the case of clause (iv) above, no Revolving Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.


(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the United States syndicated loan market in the applicable currency,
then the Administrative Agent and the Borrower shall negotiate in good faith and
endeavor to establish a replacement rate of interest (the “Replacement Rate”)
(which replacement rate of interest shall, as reasonably determined by the
Administrative Agent, be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 5.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs
with respect to the Replacement Rate or (B) the Requisite Lenders (directly, or
through the Administrative Agent) notify the Borrower that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 5.2.(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 13.6.), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Requisite Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
Section 5.3. Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof in writing (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended and/or such Lender’s obligation to
make LIBOR Margin Loans shall be suspended, in each case, until such time as
such Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans, as
the case may be (in which case the provisions of Section 5.5. shall be
applicable).


Section 5.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, within 10 days following the written request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient to
compensate such Lender for any loss, cost or expense that the Administrative
Agent reasonably determines is attributable to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties; provided, that
any such compensation shall, for the avoidance of doubt, in no event include any
lost profit. Upon the Borrower’s request, the Administrative Agent will provide
to the Borrower, on behalf of any Lender seeking compensation under this
Section, a written statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
Any such statement shall be conclusive absent manifest error.


Section 5.5. Treatment of Affected Loans.
(a)    If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower in writing (with a copy to the Administrative Agent, as applicable))
and, unless and until such Lender or the Administrative Agent, as applicable,
gives written notice as provided below that the circumstances specified in
Section 5.1., Section 5.2. or Section 5.3. that gave rise to such Conversion no
longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives written notice
to the Borrower (with a copy to the Administrative Agent, as applicable) that
the circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender or the Administrative Agent, as applicable, agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


(b)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 5.1.(c) or 5.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower by written notice with a copy to the Administrative
Agent.


Section 5.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., or is a
Lender that sold a participation to a Participant that requests compensation
pursuant to Section 3.10. or 5.1., and the Requisite Lenders are not also doing
the same, (b) the obligation of any Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), 5.2. or 5.3. but the obligation of the Requisite Lenders shall
not have been suspended under such Sections or (c) a Lender becomes a
Non-Consenting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may either (i) demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.4.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee or (ii) pay to the Affected Lender the
aggregate principal balance of the Loans then owing to the Affected Lender, plus
the aggregate amount of payments previously made by the Affected Lender under
Section 2.4.(j) that have not been repaid, plus any accrued but unpaid interest
and accrued but unpaid fees owing to the Affected Lender (or such other amount
as may be mutually agreed upon by the Borrower and such Affected Lender), and by
written notice to such Affected Lender, terminate such Affected Lender’s
Commitment, whereupon the Affected Lender shall no longer be a party hereto or
have any rights or obligations hereunder or under any of the other Loan
Documents (but shall continue to be entitled to the benefits of Sections 3.10.,
5.1., 5.4., 13.2. and 13.9. and the other provisions of this Agreement and the
other Loan Documents as provided in Section 13.10. with respect to facts and
circumstances occurring prior to the effective date of such payment). Each of
the Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender,
any other Lender or any Titled Agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders; provided, however,
notwithstanding anything to the contrary in this Agreement, the Borrower shall
not be obligated to reimburse or otherwise pay an Affected Lender’s
administrative or legal costs incurred as a result of the Borrower’s exercise of
its rights under this Section. The terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period
up to the date of replacement. In connection with any such assignment under this
Section 5.6., such Affected Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption; provided that such Affected Lenders’ failure to
execute an Assignment and Assumption within five Business Days after written
request by the Borrower shall not prevent the effectiveness of such assignment.


Section 5.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 5.8. Assumptions Concerning Funding of LIBOR Loans and LIBOR Margin
Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans or LIBOR Margin Loans
through the purchase of deposits in the relevant market bearing interest at the
rate applicable to such LIBOR Loans or LIBOR Margin Loans, in an amount equal to
the amount of the LIBOR Loans or LIBOR Margin Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans and LIBOR Margin Loans in any manner it sees
fit and the foregoing assumption shall be used only for calculation of amounts
payable under this Article.
 
ARTICLE VI. CONDITIONS PRECEDENT
Section 6.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes, Swingline Notes, Term Notes and Bid Rate Notes (or, in
each case, replacement Notes, as the case may be) executed by the Borrower,
payable to each applicable Lender (including any Designated Lender, if
applicable but excluding any Lender that has requested that it not receive Notes
(other than Swingline Notes)) and complying with the terms of Section 2.12.(a);


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto, if any;


(iv)    an opinion of in-house and outside counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may request;


(v)    copies of the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Person (or in the case of any Loan Party other than the
Borrower, any other date acceptable to the Administrative Agent so long as such
organizational documents are certified as of the Effective Date by the Secretary
or Assistant Secretary (or other individual performing similar functions) of the
applicable Loan Party);


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    an Unencumbered Asset Certificate calculated as of September 30, 2018,


(x)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending June 30, 2018,


(xi)    a Closing Certificate substantially in form of Exhibit U, executed on
behalf of the Borrower by an authorized officer of the Borrower;


(xii)    a Disbursement Instruction Agreement effective as of the Agreement
Date;


(xiii)    [Reserved];


(xiv)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent, the Lead Arrangers and any of the
Lenders, including without limitation, the reasonable fees and expenses of
counsel to the Administrative Agent, have been paid; and


(xv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders by or on behalf of the
Borrower prior to the Agreement Date in connection with the transactions
contemplated by this Agreement that has had or could reasonably be expected to
result in a Material Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which is
reasonably likely to be adversely determined, and, if adversely determined,
could reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(d)    the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender at least 2
Business Days prior to the Agreement Date in order to comply with applicable
“know your customer” and Anti-Money Laundering Laws, including without
limitation, the Patriot Act; and


(f)    the Borrower and each other Loan Party or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to the Administrative Agent, and any Lender requesting the
same, a Beneficial Ownership Certification in relation to such Loan Party or
such Subsidiary, in each case, at least five (5) Business Days prior to the
Effective Date.


Section 6.2. Conditions Precedent to All Loans and Letters of Credit.
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder or waived or consented to by the
applicable Lenders in accordance with the provisions of Section 13.6.; and
(c) in the case of the borrowing of Revolving Loans, the Administrative Agent
shall have received a timely Notice of Revolving Borrowing, in the case of the
borrowing of Tranche B Term Loans on the Effective Date, the Administrative
shall have received a timely Notice of Term Loan Borrowing, in the case of a
Swingline Loan, the applicable Swingline Lender shall have received a timely
Notice of Swingline Borrowing, and in the case of the issuance of a Letter of
Credit, the applicable Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence as of the date of the occurrence of such Credit Event.
In addition, the Borrower shall be deemed to have represented to the
Administrative Agent, the Issuing Banks and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in Section 6.1., solely in
the case of the initial Loan made or Letter of Credit issued hereunder,
whichever occurs first, and in this Section, in the case of the making of all
Loans and the issuance of all Letters of Credit have been satisfied. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the applicable Lenders in accordance with the terms of
this Agreement have been satisfied.


ARTICLE VII. REPRESENTATIONS AND WARRANTIES
Section 7.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Loan Parties and the
other Subsidiaries is a corporation, limited liability company, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other Equity Interests of any type in, any such Person. Part II
of Schedule 7.1.(b) correctly sets forth, as of the Agreement Date, all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally (whether in a proceeding at law or in equity).


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) in any material
respect relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation or the bylaws of the Borrower or the organizational or governing
documents of any Loan Party, or any material indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.


(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(f)    Title to Properties; Liens. Schedule 7.1.(f) is, as of September 30,
2018, a complete and correct listing of all real estate assets of the Borrower,
each other Loan Party and each other Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property. Except for real estate
assets having a value less than $300,000,000, no assets have been acquired
during the period from September 30, 2018 to and including the Agreement Date.
Except for real estate assets having a value less than $300,000,000, no assets
have been disposed of during the period from September 30, 2018 to and including
the Agreement Date. Schedule 4.1. is, as of September 30, 2018, a complete and
correct listing of all Unencumbered Assets. Each of the Borrower, each other
Loan Party and each other Subsidiary has good, marketable (in the case of real
property) and legal title to, or a valid leasehold interest in, its respective
material assets. No Unencumbered Asset is subject to any Lien other than
Permitted Liens.


(g)    Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1.(g) is,
as of September 30, 2018, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. Part II of
Schedule 7.1.(g) is, as of such date, a complete and correct listing of all
Total Liabilities of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule).
The outstanding principal amount of Indebtedness incurred by the Borrower and
its Subsidiaries during the period from September 30, 2018 to and including the
Agreement Date does not exceed $300,000,000 in the aggregate.


(h)    Material Contracts. Schedule 7.1.(h) is, as of June 30, 2018, a true,
correct and complete listing of all Material Contracts. Copies of any Material
Contracts entered into by the Borrower or any Subsidiary during the period from
June 30, 2018 to and including the Agreement Date have been publicly filed by
the Borrower with the SEC. As of the Agreement Date, each of the Borrower, the
other Loan Parties and the other Subsidiaries that are parties to any Material
Contract has performed and is in compliance with all of the terms of such
Material Contract to the extent that the noncompliance therewith would give any
other party thereto the right to terminate such Material Contract.


(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (or, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting the Borrower, any other Loan Party, any
other Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) is reasonably likely to be adversely determined and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(ii) in any manner draws into question the validity or enforceability of any
Loan Document. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary.


(j)    Taxes. All federal, material state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all material federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States federal income tax returns of the Borrower, any
other Loan Party or any other Subsidiary is under a material tax audit. All
charges, accruals and reserves on the books of the Borrower, the other Loan
Parties and the other Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP to the extent required under GAAP.


(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent for distribution to the Lenders copies of (i) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries for the fiscal
years ended December 31, 2016 and December 31, 2017, and the related audited
consolidated statements of income, equity and cash flows for the fiscal years
ended on such dates, with the opinion thereon of KPMG LLP, and (ii) the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ended June 30, 2017, and the related
unaudited consolidated statements of income and cash flows of the Borrower and
its consolidated Subsidiaries for the fiscal quarter ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year‑end audit adjustments and the absence of footnotes). Neither the Borrower
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.


(l)    No Material Adverse Change. Since December 31, 2017, there have been no
events, changes, circumstances or occurrences that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Borrower is Solvent and the Borrower and its Subsidiaries on a consolidated
basis are Solvent.


(m)    ERISA.


(i)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan has received a favorable determination letter from the IRS or is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the IRS with respect to such prototype plan, or an application for
such a letter is currently being processed by the IRS with respect thereto. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the financial statements
of the Borrower or any Subsidiary in accordance with FASB ASC 715.


(iii)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action against the
Borrower by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules by the Borrower or, to the knowledge of the Borrower, any
other fiduciary with respect to any Benefit Arrangement; and (iv) no member of
the ERISA Group has engaged in a non-exempt “prohibited transaction,” as defined
in Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Plan, that would reasonably be expected to subject any
member of the Borrower or such Subsidiary to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or an excise tax imposed by Section 4975 of
the Internal Revenue Code.


(n)    Absence of Defaults. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(o)    Environmental Laws. In the ordinary course of business, and from time to
time, each of the Borrower, each other Loan Party and each other Subsidiary
conducts reviews of the effect of Environmental Laws on its respective business,
operations and properties. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common‑law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge, threatened, against the
Borrower, any other Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law, except to the extent all such
listings taken together could not reasonably be expected to result in a Material
Adverse Effect. To the Borrower’s knowledge, no Hazardous Materials generated at
or transported from the Properties are or have been transported to, or disposed
of at, any location that is listed or proposed for listing on the National
Priority List or any analogous state or local priority list, or any other
location that is or has been the subject of a clean-up, removal or remedial
action pursuant to any Environmental Law, except to the extent that such
transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect.


(p)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(q)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.


(r)    Affiliate Transactions. As of the Agreement Date, except as set forth on
Schedule 7.1.(r), and as permitted by Section 10.8., none of the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.


(s)    Intellectual Property. Except for such instances as would not,
individually or in the aggregate, have a Material Adverse Effect: (1) each of
the Loan Parties and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person; (2) all such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances and (3) no claim
has been asserted by any Person with respect to the use of any such Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.


(t)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged primarily in the business of owning,
funding the development of, operating, buying, selling and managing completed
commercial properties leased to third party tenants principally, but not
exclusively, on a net lease basis, together with other business activities
incidental thereto.


(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except for Fees payable pursuant to the Fee Letter, no other similar
fees or commissions will be payable by any Loan Party for any other services
rendered to the Borrower, any other Loan Party or any other Subsidiary ancillary
to the transactions contemplated hereby.


(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements and general economic and general industry data)
furnished to the Administrative Agent, any Issuing Bank or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary, in connection with the negotiation, preparation or execution
of this Agreement or delivered hereunder from time to time, taken as a whole,
together with the information publicly filed by the Borrower or its Subsidiaries
with the SEC does not, taken as a whole, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender by or on behalf of the Borrower, any other
Loan Party or any other Subsidiary in connection with this Agreement (including
the syndication, negotiation, preparation and execution thereof) were or will be
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, that no assurance can be given that any particular projections will be
realized and that actual results during the period or periods covered by any
such information may differ significantly from the forecasted, estimated, pro
forma, project or anticipated results and assumptions, and such differences may
be material).


(w)    Unencumbered Assets. Each of the Properties included in calculations of
Unencumbered Asset Value qualifies as an Unencumbered Asset.


(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(y)    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.


(i)    None of (1) the Borrower or any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower, such other Loan Party
or such other Subsidiary, any of their respective employees or Affiliates, or
(2) to the knowledge of the Borrower, any agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the Credit Facility, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) is acting on behalf of a Sanctioned
Person, (C) has its assets located in a Sanctioned Country, (D) is under
administrative, civil or criminal investigation for an alleged violation of, or
received notice from any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or knowingly indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons in violation of
applicable Sanctions.
(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Borrower and its Subsidiaries and their respective directors, officers,
employees, agents and controlled Affiliates with all applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions.
(iii)    Each of the Borrower and its Subsidiaries, each director, officer, and
to the knowledge of Borrower, employee, agent and Affiliate of the Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.
(iv)    No proceeds of any Loans or other extensions of credit hereunder have
been used, directly or indirectly, by the Borrower, any of its Subsidiaries or
any of its or their respective directors, officers, employees and agents in
violation of Section 8.8.
(z)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT.


(aa)    EEA Financial Institution. None of the Borrower, any other Loan Party or
any other Subsidiary is an EEA Financial Institution.


(bb)    Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if delivered, is
true and correct in all respects.


Section 7.2. Survival of Representations and Warranties, Etc.
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.17. and at and as
of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted hereunder or as waived or consented to by the applicable Lenders in
accordance with Section 13.6. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.


ARTICLE VIII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 8.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 8.2. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.


Section 8.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents and except as
may otherwise be expressly permitted herein, the Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, protect and preserve all of
its respective material properties, including, but not limited to, all material
Intellectual Property necessary to the conduct of its respective business, and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted.


Section 8.4. Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).


Section 8.5. Insurance.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.


Section 8.6. Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien (other than a Lien not
resulting in an Event of Default under Section 11.1.(h)) on any properties of
such Person; provided, however, that this Section shall not require the payment
or discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP to the extent required by GAAP.


Section 8.7. Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower), all at such reasonable times during business hours and
as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent or any Lender in accordance with the terms of this
Section.


Section 8.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and equity
and debt investments otherwise permitted under this Agreement; (c) to finance
capital expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries (including scheduled amortization payments on Indebtedness); and
(d) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries (including dividends, distributions and stock repurchases otherwise
permitted under this Agreement). The Borrower shall only use Letters of Credit
for the same purposes for which it may use the proceeds of Loans. The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds, or any Letter of Credit, to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Borrower may use proceeds of the Loans to purchase outstanding
shares of its common stock and Preferred Stock (to the extent such payments are
permitted by Section 10.1.(c)) so long as such use will not result in any of the
Loans, Letters of Credit or other Obligations being considered to be “purpose
credit” directly or indirectly secured by margin stock within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System. The Borrower will not request any Loan, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, directly or to the Borrower’s knowledge indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


Section 8.9. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with, and to include within all leases relating to any
Property for which the Borrower, any other Loan Party or other Subsidiary is the
lessor terms requiring their respective tenants to comply with, all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. The Borrower shall comply, and shall cause
each other Loan Party and each other Subsidiary to comply, and the Borrower
shall use, and shall cause each other Loan Party and each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws in all
material respects. The Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, promptly take all actions and pay or arrange to pay
all costs necessary for it and for the Properties to comply in all material
respects with all Environmental Laws and all Governmental Approvals, including
actions to remove and dispose of all Hazardous Materials and to clean up the
Properties as required under Environmental Laws. The Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws to the
extent such Liens could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.


Section 8.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 8.11. [Reserved].
Section 8.12. REIT Status.
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


Section 8.13. Exchange Listing.
The Borrower shall maintain at least one class of common shares of the Borrower
listed on the New York Stock Exchange.


Section 8.14. Guarantors.
(a)    Requirements to Become a Guarantor. As soon as available, and in any
event within 30 days (or such later date as agreed by the Administrative Agent)
of the date on which a Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or of any other Subsidiary (other
than Indebtedness owed by such Subsidiary to the Borrower or a Guarantor), the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xv) of Section 6.1.(a) and
under Section 6.1.(e) if such Subsidiary had been required to become a Guarantor
on the Agreement Date; provided, that (x) the foregoing requirement to become a
Guarantor shall not apply to Guaranties (A) by Excluded Subsidiaries of
Indebtedness of Excluded Subsidiaries or (B) of exceptions to non-recourse
liability described in the definition of “Nonrecourse Indebtedness” and (y) a
Foreign Subsidiary that only Guarantees, or otherwise becomes obligated in
respect of, Indebtedness of another Foreign Subsidiary shall not be required to
become a Guarantor. In addition, the Borrower shall be permitted, in its sole
discretion, to cause any Subsidiary to become a Guarantor at any time by
delivering to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Subsidiary and (ii) the items that would have been delivered
under subsections (iv) through (viii) and (xv) of Section 6.1.(a) and under
Section 6.1.(e) if such Subsidiary had been required to become a Guarantor on
the Agreement Date. Notwithstanding the foregoing, (A) none of Crest Net Lease,
Inc., its Deemed Taxable REIT Subsidiaries, ARCT TRS Corp. or its Deemed Taxable
REIT Subsidiaries shall be required to become Guarantors and (B) upon written
notice from the Borrower to the Administrative Agent and the Lenders, the
Borrower may designate up to eight Taxable REIT Subsidiaries (in addition to
Crest Net Lease, Inc. and ARCT TRS Corp.) that shall not, and whose Deemed
Taxable REIT Subsidiaries shall not, be required to become Guarantors.


(b)    Release of Guarantors. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i)(A) such Guarantor is not, or simultaneously with its release from the
Guaranty will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a) or (B) such Guarantor has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a
Subsidiary; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except to the extent otherwise qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents or
waived or consented to by the applicable Lenders in accordance with the
provisions of Section 13.6.; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


ARTICLE IX. INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 9.1. Quarterly Financial Statements.
As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Borrower commencing with the
fiscal quarter ending September 30, 2018), the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP, the consolidated financial position of the Borrower and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year‑end audit adjustments and the absence of
footnotes).


Section 9.2. Year‑End Statements.
As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 75 days after the end of each
fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, equity and cash flows of the Borrower
and its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief financial officer of the Borrower, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of KPMG LLP or any other independent certified public
accountants of recognized national standing whose report shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than due to the pending maturity
of any Indebtedness within 12 months) and who shall have authorized the Borrower
to deliver such financial statements and report to the Administrative Agent and
the Lenders pursuant to this Agreement.


Section 9.3. Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit T (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal quarter or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1.; and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.


Section 9.4. Other Information.
(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Borrower or its Board of Directors by its independent public accountants
including, without limitation, any management report;


(b)    Within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all material press
releases issued by the Borrower, any Subsidiary or any other Loan Party;


(d)    As soon as available and in any event within 45 days after the end of
each fiscal quarter of the Borrower, an Unencumbered Asset Certificate setting
forth the information to be contained therein as of the last day of such fiscal
quarter;


(e)    No later than 90 days after the end of each fiscal year of the Borrower
ending prior to the Revolving Termination Date, projected balance sheets,
operating statements and cash flow budgets of the Borrower and its Subsidiaries
on a consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Borrower, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Section 10.1. and at the end of
each fiscal quarter of the next succeeding fiscal year;


(f)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;


(g)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which, if determined or
resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect;


(h)    [Reserved];


(i)    Prompt notice of any change in the business, assets, liabilities,
financial condition or results of operations of any Loan Party or any other
Subsidiary which has had, or could reasonably be expected to have, a Material
Adverse Effect;


(j)    Prompt notice of the occurrence of any Default or Event of Default;


(k)    Promptly upon entering into any Material Contract after the Agreement
Date, a copy of such Material Contract and prompt notice of any event
constituting a breach of a Material Contract by the Borrower, any other Loan
Party or any other Subsidiary, which breach (with the passage of time, the
giving of notice, or otherwise), would permit a counterparty to such Material
Contract to terminate such Material Contract;


(l)    Prompt notice of any order, judgment or decree having been entered
against any Loan Party or any other Subsidiary or any of their respective
properties or assets which has had, or could reasonably be expected to have, a
Material Adverse Effect;


(m)    Prompt notice of any written notification of a violation of any
Applicable Law or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority which has had, or could
reasonably be expected to have, a Material Adverse Effect;


(n)    [Reserved];


(o)    [Reserved];


(p)    Promptly, upon the Borrower becoming aware of any change in the Credit
Rating, a certificate stating that the Borrower’s Credit Rating has changed and
the new Credit Rating that is in effect;


(q)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act; and


(r)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower, any of its Subsidiaries, or
any other Loan Party as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.


Section 9.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Banks)
pursuant to Article II. (which delivery is covered by subsection (b) below) and
(ii) any Lender (or Issuing Bank) that has notified the Administrative Agent and
the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered 24 hours after the date and time on which the Administrative
Agent or the Borrower posts such documents or the documents become available on
a commercial website and the Administrative Agent or Borrower notifies each
Lender of said posting and provides a link thereto provided, (x) if such notice
or other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Pacific time on the opening of business on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 9:00
a.m. Pacific time on the next business day of the recipient. Notwithstanding
anything contained herein, the Borrower shall deliver paper copies (which for
the avoidance of doubt may be delivered by facsimile) of any documents to the
Administrative Agent or to any Lender that requests in writing such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)    Notwithstanding anything to the contrary in the foregoing subsection (a)
and for the avoidance of doubt, (i) any documents required to be delivered by
any Loan Party pursuant to the Loan Documents may be delivered by electronic
means described above, and for all purposes hereunder, including delivery of
information required under Article IX., electronic delivery of such documents by
any such Loan Party to the Administrative Agent, the Issuing Banks and the
Lenders shall be deemed effective when such documents are delivered to the
Administrative Agent and such Loan Party receives an acknowledgement from the
Administrative Agent (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement), or if posted to a
website as described in subsection (a) above, when notice of such posting is
given to the Administrative Agent (which notice may be given electronically and
deemed effective in accordance with this subsection); provided, that, in any
event, any documents or notices delivered electronically pursuant to this
subsection shall be deemed delivered 24 hours after the Borrower delivers such
documents or posts such notice electronically to the Administrative Agent;
provided, further, however, that (x)  if such documents are not delivered or
such notice of posting of documents to such a website is not sent during normal
business hours of the Administrative Agent, such documents or notice shall be
deemed to have been sent at the opening of the next Business Day of the
Administrative Agent and (y) if the deemed time of delivery occurs on a day that
is not a Business Day, the deemed time of delivery shall be 9:00 a.m. Pacific
time on the next Business Day; and (ii) documents required to be delivered
pursuant to Article II. may be delivered electronically to a website provided
for such purpose by the Administrative Agent pursuant to procedures provided to
the Borrower by the Administrative Agent.


Section 9.6. Public/Private Information.
The Borrower shall cooperate with the reasonable requests of the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower to the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and the Borrower shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.


Section 9.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such reasonable request to such Lender, such Loan Party’s
name, address, tax identification number and/or such other identification
information as shall be necessary for such Lender to comply with federal law. An
“account” for this purpose may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit, and/or other financial services product.


Section 9.8. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.
The Borrower will (a) maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
reasonably requested by it for purposes of complying with the Beneficial
Ownership Regulation.


ARTICLE X. NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 10.1. Financial Covenants.
(a)    Ratio of Total Liabilities to Gross Asset Value. Except as provided in
this subsection (a) below, the Borrower shall not permit the ratio of (i) Total
Liabilities of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Gross Asset Value of the Borrower and its Subsidiaries determined
on a consolidated basis to exceed 0.60 to 1.00 at the end of any fiscal quarter
of the Borrower. For purposes of calculating this ratio, (A) Total Liabilities
shall be adjusted by deducting therefrom an amount equal to the lesser of
(x) unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
as of the date of determination in excess of $30,000,000 and (y) the amount of
Total Liabilities that matures on or before the date that is 24 months from the
date of the calculation and (B) Gross Asset Value shall be adjusted by deducting
therefrom the amount by which Total Liabilities is adjusted under the
immediately preceding clause (A). Notwithstanding the foregoing, the Borrower
shall have the option, exercisable two times during the term of this Agreement,
to elect that the ratio of Total Liabilities to Gross Asset Value may exceed
0.60 to 1.00 for any fiscal quarter in which the Borrower completes a Material
Acquisition and the immediately subsequent two fiscal quarters so long as (1)
the Borrower has delivered a written notice to the Administrative Agent that the
Borrower is exercising its option under this subsection (a) and (2) the ratio of
Total Liabilities to Gross Asset Value does not exceed 0.65 to 1.00 at the end
of the fiscal quarter for which such election has been made and the immediately
subsequent two fiscal quarters.


(b)    Ratio of EBITDA to Fixed Charges. The Borrower shall not permit, for any
period of four consecutive fiscal quarters, the ratio of (i) EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
to (ii) Fixed Charges of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.50 to 1.00 at the end of
such fiscal quarter; provided that such ratio shall be calculated on a pro forma
basis on the assumption that (A) any Indebtedness incurred by the Borrower or
any of its Subsidiaries since the first day of such four-quarter period and the
application of the proceeds therefrom (including to refinance other Indebtedness
since the first day of such four-quarter period) had occurred on the first day
of such period, (B) the repayment or retirement of any other Indebtedness of the
Borrower or any of its Subsidiaries since the first day of such four-quarter
period had occurred on the first day of such period (except that, in making such
computation, the amount of Indebtedness under any revolving credit facility,
line of credit or similar facility shall be computed based upon the average
daily balance of such Indebtedness during such period), and (C) in the case of
any acquisition or disposition by the Borrower or any Subsidiary of any asset or
group of assets since the first day of such four-quarter period, including,
without limitation, by merger, stock purchase or sale, or asset purchase or
sale, such acquisition or disposition had occurred on the first day of such
period with the appropriate adjustments with respect to such acquisition or
disposition being included in such pro forma calculation; provided that,
notwithstanding the foregoing, the amount of scheduled principal payments
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) made that are included in clause (b) of the
calculation of Fixed Charges for such period shall be determined on an actual
rather than pro forma basis. If any Indebtedness incurred after the first day of
the relevant four-quarter period bears interest at a floating rate then, for
purposes of calculating the Fixed Charges, the interest rate on such
Indebtedness shall be computed on a pro forma basis as if the average interest
rate which would have been in effect during the entire such four-quarter period
had been the applicable rate for the entire such period.


(c)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, the Borrower shall not declare or make,
or incur any liability to make, Restricted Payments during any period of four
consecutive fiscal quarters in an aggregate amount in excess of the greater of
(i) the sum of (A) 95% of Adjusted Funds From Operations of the Borrower and its
Subsidiaries determined on a consolidated basis for such period plus (B) the
amount of cash distributions made to the holders of the Borrower’s Preferred
Stock for such period and (ii) the minimum amount of cash distributions required
to be made by the Borrower to its shareholders to maintain compliance with
Section 8.12. and to avoid the payment of any income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) or 4981 of the Internal Revenue Code;
provided that the Borrower may repurchase or redeem Preferred Stock with the net
proceeds received by the Borrower from the issuance by the Borrower of Preferred
Stock or common stock. If an Event of Default under Section 11.1.(a), (e) or (f)
shall exist, neither the Borrower nor any Subsidiary (other than Wholly Owned
Subsidiaries) shall directly or indirectly declare or make, or incur any
liability to make, any Restricted Payments other than Restricted Payments
described in the immediately preceding clause (ii).


(d)    Ratio of Secured Indebtedness to Gross Asset Value. The Borrower shall
not permit the ratio of (i) the aggregate principal amount of Secured
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Gross Asset Value at the end of any fiscal quarter, to exceed 0.40
to 1.00 at any time.


(e)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. Except as
provided in this subsection (e) below, the Borrower shall not permit the ratio
of (i) the aggregate principal amount of Unsecured Indebtedness of the Borrower
and its Subsidiaries determined on a consolidated basis to (ii) Unencumbered
Asset Value of the Borrower and its Subsidiaries determined on a consolidated
basis, to exceed 0.60 to 1.00 at the end of any fiscal quarter of the Borrower.
For purposes of calculating this ratio, (A) Unsecured Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of
(x) unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
as of the date of determination in excess of $30,000,000 and (y) the amount of
Unsecured Indebtedness that matures on or before the date that is 24 months from
the date of the calculation and (B) Unencumbered Asset Value shall be adjusted
by deducting therefrom the amount by which Unsecured Indebtedness is adjusted
under the immediately preceding clause (A). Notwithstanding the foregoing, the
Borrower shall have the option, exercisable two times during the term of this
Agreement, to elect that the ratio of Unsecured Indebtedness to Unencumbered
Asset Value may exceed 0.60 to 1.00 for any fiscal quarter in which the Borrower
completes a Material Acquisition and the immediately subsequent two fiscal
quarters so long as (1) the Borrower has delivered a written notice to the
Administrative Agent that the Borrower is exercising its option under this
subsection (b) and (2) the ratio of Unsecured Indebtedness to Unencumbered Asset
Value does not exceed 0.65 to 1.00 at the end of the fiscal quarter for which
such election has been made and the immediately subsequent two fiscal quarters.


Section 10.2. Negative Pledge.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) create, assume, incur, or permit or suffer to exist any Lien
upon any of the Unencumbered Assets or any direct or indirect ownership interest
of the Borrower in any Subsidiary owning any Unencumbered Asset, other than
Permitted Liens or (b) permit any Unencumbered Asset or any direct or indirect
ownership interest of the Borrower in any Subsidiary owning any Unencumbered
Asset, to become subject to a Negative Pledge if immediately prior to the
creation, assumption, incurrence or existence of such Lien, or Unencumbered
Asset or ownership interest becoming subject to a Negative Pledge, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.


Section 10.3. Restrictions on Intercompany Transfers.
Other than as expressly set forth in this Agreement, the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary (other than an
Excluded Subsidiary) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (c) make loans or
advances to the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary; other than (i) with
respect to clauses (a) through (d), (1) those encumbrances or restrictions
contained in any Loan Document or existing by reason of Applicable Law,
(2) customary restrictions contained in the organizational documents of any
Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or the assets of such
Subsidiary) and (3) encumbrances or restrictions contained in any agreement
evidencing Unsecured Indebtedness so long as such encumbrances or restrictions
are substantially similar to, or not more restrictive than, those contained in
the Loan Documents (including the Tau Credit Facility) or, (ii) with respect to
clause (d), (1) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any other Subsidiary in
the ordinary course of business, (2) restrictions on the ability of any Loan
Party or any Subsidiary to transfer, directly or indirectly, Equity Interests
(and beneficial interest therein) in any Excluded Subsidiary pursuant to the
terms of any Secured Indebtedness of such Excluded Subsidiary, (3) customary
restrictions on transfer contained in leases applicable only to the property
subject to such lease, (4) restrictions on transfer contained in any agreement
relating to the transfer, sale, conveyance or other disposition of a Subsidiary
or the assets of a Subsidiary permitted under this Agreement pending such
transfer, sale, conveyance or other disposition; provided that in any such case,
the restrictions apply only to the Subsidiary or the assets that are the subject
of such transfer, sale, conveyance or other disposition, (5) customary
non-assignment provisions or other customary restrictions on transfer arising
under licenses and other contracts entered into in the ordinary course of
business; provided, that such restrictions are limited to assets subject to such
licenses and contracts and (6) restrictions on transfer contained in any
agreement evidencing Secured Indebtedness secured by a Lien on assets that the
Borrower or a Subsidiary may create, incur, assume, or permit or suffer to exist
under this Agreement; provided that in any such case, the restrictions apply
only to the assets that are encumbered by such Lien.


Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, (i) enter into any transaction of merger or consolidation
or (ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); provided, however, that, so long as no Default or Event of Default
exists, or would result therefrom, (1) the Borrower may merge with any of its
Subsidiaries or any other Person; provided that the Borrower is the continuing
or surviving Person, (2) any Subsidiary of the Borrower may be merged or
consolidated with or into any other Subsidiary of the Borrower or another
Person; provided that the surviving or continuing Person is a Subsidiary, and
provided further, that (x) if either Subsidiary is a Wholly Owned Subsidiary of
the Borrower, the surviving or continuing Person is a Wholly Owned Subsidiary of
the Borrower and (y) if the Borrower is party to any such merger or
consolidation, the Borrower shall be the surviving or continuing Person, (3) a
Subsidiary of the Borrower may be merged or consolidated with or into any other
Person in connection with a sale or disposition permitted by Section 10.4.(b) or
an Investment permitted by Section 10.4.(c), and (4) any Subsidiary of the
Borrower may dissolve, liquidate or wind up its affairs at any time; provided
that such dissolution, liquidation or winding up under this clause (4), as
applicable, would not reasonably be expected to have a Material Adverse Effect.


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that, (i) the Borrower or any Subsidiary may sell,
transfer, contribute or otherwise dispose of any of its assets to the Borrower
or to any other Subsidiary, (ii) any Subsidiary may convey, sell, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate; provided that (x) immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(y) if the value of the assets to be conveyed, sold, transferred or otherwise
disposed of to a Person other than the Borrower or a Subsidiary exceeds the
Substantial Amount, the Borrower shall have delivered to the Administrative
Agent and the Lenders (A) at least 10 Business Days’ prior written notice of
such conveyance, sale, transfer, disposition and (B) a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such conveyance, sale, transfer,
disposition, (iii) the Borrower and the Subsidiaries may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of business and may sell their respective assets in the ordinary
course of business or because such assets have become damaged, worn, obsolete or
unnecessary or are no longer used or useful in their business, (iv) the Borrower
and the Subsidiaries may convey, sell, transfer or otherwise dispose of cash and
cash equivalents and inventory, fixtures, furnishings and equipment in the
ordinary course of business and (v) the Borrower and the Subsidiaries may make
other conveyances, sales, transfers and other dispositions so long as
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, including,
without limitation, a Default or Event of Default resulting from a breach of
Section 10.1. and if the value of the assets to be conveyed, sold, transferred
or otherwise disposed of to a Person other than the Borrower or a Subsidiary
exceeds the Substantial Amount, the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) at least 10 Business Days’ prior
written notice of such conveyance, sale, transfer, disposition and (B) a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
conveyance, sale, transfer, disposition.


(c)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, engage in a transaction in which the Borrower, any other
Loan Party or any other Subsidiary acquires assets of any other Person for an
amount exceeding the Substantial Amount, or make an Investment in an amount
exceeding the Substantial Amount in any other Person; provided, however, that:
(i) the Borrower, any other Loan Party and any other Subsidiary may, directly or
indirectly, acquire (whether by purchase, acquisition of Equity Interests of a
Person, or as a result of a merger or consolidation) assets for an amount
exceeding the Substantial Amount, or make an Investment in an amount exceeding
the Substantial Amount in, any other Person, so long as (x) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without limitation,
a Default or Event of Default resulting from a breach of Section 10.1. and
(y) the Borrower shall have delivered to the Administrative Agent and the
Lenders (A) at least 10 Business Days’ prior written notice of such acquisition
or Investments and (B) a Compliance Certificate, calculated on a pro forma
basis, evidencing the continued compliance by the Loan Parties with the terms
and conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 10.1., after giving
effect to such acquisition or Investment, (ii) the Borrower, any other Loan
Party and any other Subsidiary may make any acquisition or Investment permitted
by Section 10.4.(a) above and (iii) the Borrower, any other Loan Party and any
other Subsidiary may make Investments received in respect of transactions
permitted by Section 10.4.(b) above.


Section 10.5. Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.


Section 10.6. Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


Section 10.7. Modifications of Organizational Documents and Material Contracts.
The Borrower shall not enter into, and shall not permit any Subsidiary or other
Loan Party to enter into any amendment, supplement, restatement or other
modification or waiver of the application of any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement, limited liability company agreement
or other applicable organizational document if such amendment, supplement,
restatement or other modification of its certificate or articles of
incorporation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) that
(a) is adverse to the interest of the Administrative Agent, the Issuing Banks or
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect. The Borrower shall not enter into, and shall not
permit any Subsidiary or other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect.


Section 10.8. Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r),
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable
to the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) payments of compensation, perquisites and fringe benefits arising
out of any employment or consulting relationship in the ordinary course of
business, (d) Restricted Payments not prohibited by Section 10.1.(c),
(e) transactions with Unconsolidated Affiliates relating to the provision of
management services and overhead and similar arrangements in the ordinary course
of business, (f) employment and severance arrangements between the Borrower or
any of its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements, (g) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership, management or operation of the Borrower and its Subsidiaries and
(h) transactions between or among the Borrower and its Subsidiaries.


Section 10.9. Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than (i) Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary and (ii) any agreement, commitment or arrangement for the
sale of Equity Interests issued by the Borrower at a future date that could be
discharged solely by (x) delivery of the Borrower’s Equity Interests (other than
Mandatorily Redeemable Stock), or, (y) solely at Borrower’s option made at any
time, payment of the net cash value of such Equity Interests at the time,
irrespective of the form or duration of such agreement, commitment or
arrangement.


ARTICLE XI. DEFAULT
Section 11.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. The Borrower or any other Loan Party shall, under
this Agreement or any other Loan Document, fail to pay (whether upon demand, at
maturity, by reason of acceleration or otherwise), (i) when due, the principal
on any of the Loans or any Reimbursement Obligation or (ii) within 5 Business
Days of the date the Borrower or any other Loan Party has received written
notice of such failure from the Administrative Agent, any interest or fees on
any of the Loans or other payment Obligations owing by the Borrower or any other
Loan Party under this Agreement, any other Loan Document or the Fee Letter.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1. (solely with respect to the existence of the Borrower), Section
9.4.(j) or Article X. (excluding Section 10.8.); or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
pay when due and payable the principal of, or interest on, any Indebtedness
(other than the Loans and Reimbursement Obligations and any Nonrecourse
Indebtedness) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value), in each case
individually or in the aggregate with all other Indebtedness (other than any
Nonrecourse Indebtedness) as to which such a failure exists, of $125,000,000 or
more (“Material Indebtedness”) and such failure shall continue beyond any
applicable cure periods; or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract constituting Material Indebtedness as to which the
Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract constituting Material
Indebtedness as a result of a “Termination Event” (as defined therein) as to
which the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein).


(e)    Voluntary Bankruptcy Proceeding. The Borrower or any one or more
Subsidiaries to which more than 5% of Gross Asset Value is attributable in the
aggregate shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any one or more Subsidiaries to which more
than 5% of Gross Asset Value is attributable in the aggregate in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof or the express written agreement of the
parties thereto).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has
been denied by the applicable insurance carrier exceeds, individually or
together with all other such judgments or orders entered against the Borrower,
any other Loan Party or any other Subsidiary, $125,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $125,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any Loan Party aggregating in excess of
$125,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $125,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(l)    Change of Control.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50.0% of the total voting power of the then
outstanding voting stock of the Borrower; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.


(m)    Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower and its
Subsidiaries, taken as a whole, and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


Section 11.2. Remedies Upon Event of Default.
During the existence of an Event of Default the following provisions shall
apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Unencumbered Assets and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.


(e)    Rescission of Acceleration by Requisite Lenders. If at any time after
acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 11.3. [Reserved].
Section 11.4. Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 11.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and each Swingline Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Banks and Swingline Lenders in
proportion to the respective amounts described in this clause (a) payable to
them;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;


(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;


(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks, the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(g)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII. for itself and its Affiliates as if a “Lender”
party hereto.


Section 11.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account being less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the written request
of the Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 11.7. Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 11.8. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks and
the Lenders may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or any Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or a Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 13.3. (subject to the terms of Section 3.3.), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii) and (iv) of the preceding proviso and
subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.


ARTICLE XII. THE ADMINISTRATIVE AGENT
Section 12.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents (other than this
Agreement) for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver or otherwise make available to each Lender,
promptly upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article IX. that the Borrower is not otherwise
required to deliver directly to the Lenders. The Administrative Agent will
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 12.2. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lender Parties in any such collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.


Section 12.3. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 12.4. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, or any Specified Derivatives Contract as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower, any other Loan Party or any other Subsidiary
for services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Banks, the other Lenders or any Specified Derivatives Providers. The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, the Lender
acting as Administrative Agent or its Affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


Section 12.5. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.6.(b).


Section 12.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, however, that no action taken
in accordance with the directions of the Requisite Lenders (or all of the
Lenders, if expressly required hereunder) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
Pro Rata Share (determined as of the time that the applicable reimbursement is
sought) of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other Obligations and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.


Section 12.7. Lender Credit Decision, Etc.
Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and each Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.


Section 12.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by the
Required Lenders (excluding for such purpose Loans and Commitments held by the
Lender then acting as Administrative Agent) upon 30 days’ prior written notice
if the Administrative Agent (i) is found by a court of competent jurisdiction in
a final, non-appealable judgment to have committed gross negligence or willful
misconduct in the course of performing its duties hereunder or (ii) the Lender
then acting as Administrative Agent has become a Defaulting Lender under clause
(d) of the definition of that term. Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or having been removed, then, in the case of resignation
by the Administrative Agent, the current Administrative Agent may, or in the
case of removal of the Administrative Agent, the Requisite Lenders may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee and in any case shall have an office in
the United States; provided that if no Lender has accepted such appointment,
then such resignation or removal shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
each Issuing Bank directly, until such time as a successor Administrative Agent
has been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected when so acting in such capacity by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Bank were itself the Administrative Agent. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by or removal of an Administrative Agent shall also
constitute the resignation as an Issuing Bank and as a Swingline Lender by the
Lender then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
an Issuing Bank and a Swingline Lender hereunder and under the other Loan
Documents and (ii) any successor Issuing Bank shall issue letters of credit in
substitution for all Letters of Credit issued by the Resigning Lender as Issuing
Banks outstanding at the time of such succession (which letters of credit issued
in substitutions shall be deemed to be Letters of Credit issued hereunder) or
make other arrangements satisfactory to the Resigning Lender to effectively
assume the obligations of the Resigning Lender with respect to such Letters of
Credit. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.


Section 12.9. Titled Agents.
Each of the Lead Arrangers, the Syndication Agents, and the Documentation Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


Section 12.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.


ARTICLE XIII. MISCELLANEOUS
Section 13.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Realty Income Corporation
11995 El Camino Real
San Diego, California 92130
Attention: Michael R. Pfeiffer, General Counsel
Telephone Number:    (858) 284-5161


If to the Administrative Agent:


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415
Attn: Kirby Wilson
Telecopier:    (866) 595-7863
Telephone:    (612) 667-6009


with a copy to


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    (619) 699-3105
Telephone:    (619) 699-3025


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415
Attn: Kirby Wilson
Telecopier:    (866) 595-7863
Telephone:    (612) 667-6009


If to Wells Fargo, as an Issuing Bank:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup & Patty Cabrera
Telecopier:    (619) 699-3105
Telephone:    (619) 699-3025
Email Address: Dale.A.Northup@wellsfargo.com; pcabrera@wellsfargo.com




If to Wells Fargo, as a Swingline Lender:


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415
Attn: Kirby Wilson
Telecopier:    (866) 595-7863
Telephone:    (612) 667-6009


If to Bank of America, N.A., as an Issuing Bank and a Swingline Lender:


Bank of America, N.A.
Global Trade Operations
One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Telecopier: 1-800-755-8743
Telephone: 1-800-370-7519 and choose Trade product opt.  #1
Email Address: scranton_standby_lc@bankofamerica.com


If to Royal Bank of Canada, as an Issuing Bank and a Swingline Lender:


Royal Bank of Canada
200 Vesey St., 5th Floor
New York, NY 10281-8098
Attention: Credit Administration
Telecopier: (212) 428-3015
Telephone: (212) 428-6235


If to Regions Bank, as an Issuing Bank and a Swingline Lender:


Regions Bank
Real Estate Corporate Banking
1900 Fifth Ave North, 15th Floor
Birmingham, AL 35203
Attention: Mike Evans
Telecopier: (205) 261-7939
Telephone: (469) 608-2788
Email Address: michael.evans@regions.com


If to JPMorgan Chase Bank, N.A., as an Issuing Bank and a Swingline Lender:


JPMorgan Chase Bank, N.A.
560 Mission Street, Floor 5
San Francisco, CA 94105
Attention: Mindy Ginsburg
Telephone: (415) 315-4985


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as the result of any change of address
of which the sending party was not notified or as the result of a refusal to
accept delivery shall be deemed receipt of such communication. Notwithstanding
the immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received. None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder. Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.


Section 13.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Lead Arrangers, taken
as a whole, and one local counsel for the Administrative Agent and the Lead
Arrangers, taken as a whole, in each relevant jurisdiction and with respect to
each relevant specialty, and all costs and expenses of the Administrative Agent
in connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in calculations of the Unencumbered Asset Value and the Administrative Agent’s
other activities under Article IV. and the reasonable and documented fees and
disbursements of one primary counsel, and one local counsel in each relevant
jurisdiction and with respect to each relevant specialty, to the Administrative
Agent relating to all such activities, (b) to pay or reimburse the
Administrative Agent, the Issuing Banks and the Lenders for all their reasonable
and documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, limited in the case of
counsel to the reasonable fees and disbursements of one primary counsel to the
Administrative Agent, the Issuing Banks and the Lenders, taken as a whole, and,
if necessary, one local counsel to the Administrative Agent, the Issuing Banks
and the Lenders, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty (and, in the case of an actual or perceived
conflict of interest among the Administrative Agent, the Issuing Banks and the
Lenders, one additional primary counsel, and one local counsel in each relevant
jurisdiction and with respect to each relevant specialty, to each group of
similarly situated affected parties) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Banks and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the reasonable and documented
fees and disbursements of counsel to the Administrative Agent, any Issuing Bank
and any Lender (limited to the reasonable fees and disbursements of one primary
counsel to the Administrative Agent, the Issuing Banks and the Lenders, taken as
a whole, and, if necessary, one local counsel to the Administrative Agent, the
Issuing Banks and the Lenders, taken as a whole, in each relevant jurisdiction
and with respect to each relevant specialty (and, in the case of an actual or
perceived conflict of interest among the Administrative Agent, the Issuing Banks
and the Lenders, one additional primary counsel, and one local counsel in each
relevant jurisdiction and with respect to each relevant specialty, to each group
of similarly situated affected parties)) incurred in connection with the
representation of the Administrative Agent, such Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


Section 13.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of an Issuing Bank, a Lender, an
Affiliate of an Issuing Bank or a Lender, or a Participant, subject to receipt
of the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, such Issuing Bank
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.


(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN FRANCISCO, AND OF THE UNITED
STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION, EXPIRATION
OR CANCELLATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


(d)    If, in any action or proceeding filed in a court of the State of
California by or against any party hereto in connection with any of the
transactions contemplated by this Agreement or any other Loan Document, the
waiver of jury trial set forth in Section 13.4.(a) is unenforceable, (i) the
court must, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who must be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that, at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 may be heard and determined by the court, and
(ii) without limiting the generality of Section 13.2., the Borrower will be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.


Section 13.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in the immediately following clause (B)
in the aggregate, or, if applicable, in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Tranche A Term Loans or
Tranche B Term Loans at the time owing to it, or in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of a Class or, if the applicable Commitments of the same
Class as such Commitment are not then in effect, the principal outstanding
balance of the Loans of such Class of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment of the applicable Class held by such assigning
Lender or if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the applicable Class of such assigning Lender,
as applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment of such Class and the Loans of such
Class at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan and shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Commitments or Loans on
a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender of the same Class
of Commitments or Loans, an Affiliate of such a Lender or an Approved Fund of
such a Lender; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; and


(C)    the consent of each Issuing Bank and each Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment if such assignment is to a Person that is
not already a Revolving Lender.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lenders and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage and such that all Term Loans of the applicable Class are
held by the Term Loan Lenders of the applicable Class pro rata as if there had
been no Defaulting Lenders that are Term Loan Lenders of the applicable Class.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitments, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon (other than with
respect to a waiver of implementation of interest at the Post-Default Rate) or
(z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 8.14.(b), in each case, as applicable to that portion of
such Lender’s rights and/or obligations that are subject to the participation.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6. with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    Designated Lenders. Any Revolving Lender (each, a “Designating Lender”)
may at any time while the Borrower has been assigned an Investment Grade Rating
from any two Rating Agencies designate one Designated Lender to fund Bid Rate
Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation. No Lender may designate more than one
Designated Lender. The parties to each such designation shall execute and
deliver to the Administrative Agent for its acceptance a Designation Agreement.
Upon such receipt of an appropriately completed Designation Agreement executed
by a Designating Lender and a designee representing that it is a Designated
Lender, the Administrative Agent will accept such Designation Agreement and give
prompt notice thereof to the Borrower, whereupon (i) the Borrower shall execute
and deliver to the Designating Lender a Bid Rate Note payable to the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.3. after the Borrower has accepted a Bid Rate Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 12.6. and any sums otherwise payable
to the Borrower by the Designated Lender. Each Designating Lender shall serve as
the agent of the Designated Lender and shall on behalf of, and to the exclusion
of, the Designated Lender: (i) receive any and all payments made for the benefit
of the Designated Lender and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents. Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as agent
for the Designated Lender and shall not be signed by the Designated Lender on
its own behalf and shall be binding on the Designated Lender to the same extent
as if signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Revolving Termination Date. In connection with any such designation, the
Designating Lender shall pay to the Administrative Agent an administrative fee
for processing such designation in the amount of $2,000.


(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.


Section 13.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto. Notwithstanding
anything to the contrary contained in this Section, the Administrative Agent
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
5.2.(b) in accordance with the terms of Section 5.2.(b).


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase (or reinstate or, other than in accordance with Section 2.14.,
extend) a Commitment of a Lender or subject a Lender to any additional
obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definition of “Revolving Commitment Percentage” without the
written consent of each Revolving Lender;


(v)    modify the definitions of “Revolving Termination Date” or clause (a) of
the definition of “Termination Date” (in each case, except in accordance with
Section 2.14.) or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Revolving Loans or for the payment of Fees
or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.4.(b)), in each case, without the written
consent of each Revolving Lender directly affected thereby;


(vi)    modify the definitions of “Term Loan Maturity Date” or clause (b) of the
definition of “Termination Date” or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Term Loans or for the
payment of Fees or any other Obligations owing to the Term Loan Lenders, in each
case, without the written consent of each Term Loan Lender directly affected
thereby;


(vii)    [reserved];


(viii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender
directly affected thereby;


(ix)    amend this Section, or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, without the written consent of each Lender;


(x)    modify the definition of the term “Requisite Lenders” or (except as
otherwise provided in the immediately following clause (xii)), modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;


(xi)    modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders, or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof, in each case,
solely with respect to such Class of Lenders, without the written consent of
each Lender in such Class;


(xii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 8.14.(b)) without the written consent of each Lender;
or


(xiii)    amend, or waive the Borrower’s compliance with, Section 2.16. without
the written consent of each Revolving Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5. or the
obligations of a Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) a Commitment of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or any other Loan Document or an inconsistency between provisions of
this Agreement or any other Loan Document, the Administrative Agent and the
Borrower shall be permitted to amend such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interests of the Lenders and the Issuing Banks in any
material respect. Any such amendment shall become effective without any further
action or consent of any other party to this Agreement.


Section 13.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.


Section 13.8. Confidentiality.
The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or Loan or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments thereunder; (c) as required or requested
by any Governmental Authority or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law, in which case
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority) such disclosing Person shall promptly notify the Borrower
thereof to the extent permitted by Applicable Law; (d) to the Administrative
Agent’s, such Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications or to data service providers, including league table providers,
that serve the lending industry; (i) to any other party hereto; and (j) with the
prior written consent of the Borrower. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 13.9. Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all actual losses, claims
(including without limitation, Environmental Claims), damages, liabilities and
related expenses (including without limitation, the fees, charges and
disbursements of any counsel for any Indemnified Party (subject to the
limitations below)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby;
provided, however, that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith breach of direct funding obligations hereunder
of such Indemnified Party or (B) result from a dispute among Indemnified Parties
(other than disputes involving the Administrative Agent, a Lead Arranger or
other agent in its capacity or in fulfilling its role as such and any claims
arising out of any act or omission on the part of the Borrower or any
Subsidiary); provided, further, however, that legal fees and expenses shall be
limited to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one primary counsel to the Indemnified Parties, taken as a
whole, and one local counsel for the Indemnified Parties, taken as a whole, in
each relevant jurisdiction and with respect to each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional primary
counsel and one local counsel in each relevant jurisdiction and with respect to
each relevant specialty to the similarly situated affected Indemnified Parties
taken as a whole. This section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim. Each Indemnified Party shall be obligated to refund or return any amounts
paid by the Borrower under this paragraph to such Indemnified Party to the
extent such Indemnified Party was not actually entitled to payment of such
amounts in accordance with the terms hereof as determined by such Indemnified
Party in its sole discretion exercised in good faith.


(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 13.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4.(b) and other Letters of Credit that have been Cash Collateralized
in a manner reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank), (c) none of the Lenders is obligated any longer under
this Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks, the Lenders and their respective Related Parties are entitled
under the provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks, the Lenders and their
respective Related Parties (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.


Section 13.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 13.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 13.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 13.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 13.16. Limitation of Liability.
None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties, the Borrower or any of its Subsidiaries shall have
any liability with respect to, and each of the Administrative Agent, the Issuing
Banks, the Lenders and the Borrower hereby waives, releases, and agrees not to
sue any of them upon, any claim for any special, indirect, incidental,
consequential or punitive damages suffered or incurred by any of the foregoing
Persons in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or any of the other Loan Documents; provided,
that the foregoing does not limit or relieve the Borrower of its obligations
under Sections 13.2. and 13.9. hereof with respect to any such damages. None of
the Administrative Agent, any Issuing Bank, any Lender or any of their
respective Related Parties shall be liable to the Borrower, its Affiliates or
any other Person for any damages arising from the use by others of information
or other materials obtained or transmitted by any electronic means.


Section 13.17. Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 13.18. Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.


Section 13.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 13.21. Effect of Amendment and Restatement.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 6.1. and 6.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER
LOAN PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).






[Signatures on Following Pages]



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




REALTY INCOME CORPORATION




By:    
Name:    
Title:    








[Signatures Continued on Next Page]
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Swingline
Lender, as an Issuing Bank and as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




BANK OF AMERICA, N.A., as an Issuing
Bank, as a Swingline Lender and as a Lender




By:    
Name: Helen W. Chan
Title:    








[Signatures Continued on Next Page]
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




ROYAL BANK OF CANADA, as an Issuing
Bank, as a Swingline Lender and as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




REGIONS BANK, as an Issuing
Bank, as a Swingline Lender and as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




JPMORGAN CHASE BANK, N.A., as an Issuing
Bank, as a Swingline Lender and as a Lender




By:    
Name: Elizabeth R. Johnson
Title: Authorized Officer








[Signatures Continued on Next Page]
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




BARCLAYS BANK PLC, as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]
 
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




GOLDMAN SACHS BANK USA, as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




MIZUHO BANK, LTD., as a Lender




By:    
Name: John Davies
Title: Authorized Signatory








[Signatures Continued on Next Page]
 
[Signature Page to Amended and Restated Credit Agreement with Realty Income
Corporation]




MORGAN STANLEY BANK, N.A., as a Lender




By:    
Name:    
Title:    








[Signatures Continued on Next Page]





SCHEDULE I


Commitments and Outstanding Loans


Lender
Revolving Commitment Amount
Tranche A Term Loan Outstanding
Tranche B Term Loan Commitment Amount
Wells Fargo Bank, National Association
$245,000,000
$30,000,000
$20,000,000
Bank of America, N.A.
$210,000,000
$24,000,000
$15,000,000
Royal Bank of Canada
$210,000,000
$24,000,000
$15,000,000
JPMorgan Chase Bank, N.A.
$185,000,000
$19,500,000
$15,000,000
Regions Bank
$182,000,000
$19,500,000
$18,000,000
U.S. Bank National Association
$152,000,000
$19,500,000
$18,000,000
Mizuho Bank, Ltd.
$170,000,000
$10,000,000
--
Morgan Stanley Bank, N.A.
$157,000,000
--
$13,000,000
Barclays Bank PLC
$157,000,000
--
$13,000,000
Goldman Sachs Bank USA
$157,000,000
$10,000,000
$13,000,000
The Bank of New York Mellon
$97,000,000
$11,250,000
$18,000,000
PNC Bank, National Association
$97,000,000
$11,250,000
$18,000,000
Branch Banking and Trust Company
$97,000,000
$31,250,000
$18,000,000
Credit Suisse AG, Cayman Islands Branch
$115,000,000
--
--
Citizens Bank, National Association
$115,000,000
$6,000,000
--
Citibank, N.A.
$105,000,000
$10,000,000
$10,000,000
BMO Harris Bank N.A.
$105,000,000
--
$10,000,000
TD Bank, N.A.
$105,000,000
--
$10,000,000
The Bank of Nova Scotia
$105,000,000
--
$10,000,000
MUFG Union Bank, N.A.
$83,000,000
$11,250,000
$7,000,000
UBS AG, Stamford Branch
$70,000,000
--
--
Associated Bank, National Association
$40,500,000
$4,000,000
$4,500,000
Comerica Bank
$40,500,000
$4,000,000
$4,500,000
Raymond James Bank, N.A.
--
$4,500,000
--
Total:
$3,000,000,000
$250,000,000
$250,000,000



SCHEDULE 1.1.(A)


Existing Letters of Credit




None.


- v -

